                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WAYNE MITCHELL,                              )
                                             )
               Petitioner,                   )       Civil Action No. 2:15-1465
                                             )
               v.                            )       Judge Cathy Bissoon
                                             )
JOHN E. WETZEL, et al.,                      )
                                             )
               Respondents.                  )

                               MEMORANDUM AND ORDER

                                     I. MEMORANDUM


       Wayne Mitchell’s (“Petitioner’s”) Amended Petition for a Writ of Habeas Corpus

(Doc. 12) will be granted only to the extent that he seeks a new capital sentencing hearing. His

guilt-phase claims will be denied.


A.     Introduction

       In September 1997, Petitioner raped his estranged wife, Robin Little, on two separate

occasions, nine dates apart. The first rape occurred on September 1, 1997. The next day,

Petitioner gave a statement to the police in which he confessed to the crime. The second rape

occurred during the early morning hours of September 10, 1997. Petitioner stabbed and choked

Robin to death during this attack. Later that same day, he gave a statement to the police in which

he confessed that he killed Robin and raped her vaginally and anally, thereby committing, during

the commission of the killing, the felonies of rape and involuntary deviate sexual intercourse

(“IDSI”).

       Petitioner pleaded guilty to committing the September 10, 1997, rape and IDSI.

Following a trial before the Court of Common Pleas of Allegheny County held in October 1999,

                                                 1
a jury convicted him of first-degree murder and of the September 1, 1997, rape. At the

conclusion of the sentencing phase of his trial, the same jury determined that he should be

sentenced to death on the first-degree murder conviction.

        Before this Court is Petitioner’s Amended Petition for a Writ of Habeas Corpus

(Doc. 12), which he filed pursuant to 28 U.S.C. § 2254. He asserts that he is entitled to a new

trial or, at a minimum, another sentencing hearing. After careful consideration of Petitioner’s

claims, the Court concludes that he has demonstrated his trial counsel performed deficiently

when he failed to provide critical evidence to, and prepare the testimony of, the defense’s sole

expert, Dr. Lawrence Bernstein. This deficient performance prejudiced Petitioner at his capital

sentencing hearing. Therefore, if the Commonwealth still seeks the death penalty for Petitioner,

it must conduct another capital sentencing hearing.


B.      Background 1

        Petitioner and Robin began dating around 1994, when they were in high school. (Trial

Tr. at 123-26). At Petitioner’s trial, the Commonwealth introduced entries from Robin’s journal

in which she chronicled their volatile relationship and Petitioner’s abusive behavior towards her.

(Id. at 158-67). In September 1996, Petitioner threatened to kill Robin if she ever left him. (Id.

at 160). She gave birth to their son in January 1997 and they were married in April 1997, when

Petitioner was age 19 and Robin was age 18. Robin and their son lived with her mother, Debra

King, in a home located in an apartment building on Hamilton Avenue in the Homewood




1
         The parties filed electronically the state court record and a few of the transcripts. Respondents also
submitted the transcripts and the common pleas court’s file in hard-copy format. Citations to documents filed
electronically, including the common pleas court’s post-conviction opinions, are to the document and page number
on this Court’s electronic case management system.


                                                        2
neighborhood of Pittsburgh. Petitioner moved in with them in the late spring of 1997. (Id. at

122-27).

       By July 1997, Robin had ended her relationship with Petitioner, and Petitioner had

moved out. Robin and their son relocated to Lancaster, Pennsylvania, to live with her brother.

During that time, Robin told her sister-in-law that she was afraid of Petitioner and believed that

one day he would kill her. (Id. at 253-55).

       In August 1997, Robin and their son moved back to Pittsburgh to live with her mother.

On September 1, 1997, Petitioner was working at a nearby gas company and Robin visited him

there. They argued because she was seeing another man, and Petitioner dragged her into his

foreman’s office and raped her. (Id. at 371-72; Doc. 26-2 at 24-33). Robin reported the rape to

the police and she went to Magee Women’s Hospital for an examination. (Id. at 135-40).

       The police arrested Petitioner on September 2, 1997. He waived his rights under Miranda

v. Arizona, 384 U.S. 436 (1966) and agreed to give a taped statement to Wilkinsburg Police

Detective Doug Yuhouse. Petitioner admitted that he raped Robin and said that he did so

because he was in a “rage” due to the fact that she was seeing another man. The audio recording

of Petitioner’s confession to Det. Yuhouse was played for the jury at his trial. (Trial Tr. at 217-

18; see also Doc. 26-2 at 24-33).

       The Commonwealth charged Petitioner with rape and related counts. He was arraigned

and remained in jail pending a preliminary hearing, which was scheduled for September 9, 1997.

Robin filed for a Protection from Abuse (“PFA”) order and the court granted a temporary order

that prohibited Petitioner from having any contact with her for the next ten days. It scheduled

the final PFA hearing for September 10, 1997.




                                                 3
       At the September 9, 1997, preliminary hearing, Petitioner waived the charges to court in

exchange for a nominal bond with a condition that he seek immediate in-patient treatment for

alcohol abuse at St. Francis Hospital. (Id. at 453-55, 466-67, 472). For reasons disputed at trial,

Petitioner was not admitted to St. Francis Hospital. Later that afternoon, Robin, afraid and in

tears, telephoned her mother and said that Petitioner had called her several times. (Id. at 172-73).

Petitioner eventually convinced Robin to permit him to visit. He arrived at her home just after

4:00 p.m. and this visit, during which they argued again because she was seeing another man,

lasted around three hours. (Id. at 375-76).

       Very early the next day, at approximately 1:00 a.m. on September 10, 1997, Petitioner

called Robin, apologized to her and once again convinced her to let him come to her home. (Id.

at 378-80). Later that same morning, Petitioner attended the 9:00 a.m. PFA hearing. Robin did

not appear and, as a result, the court dismissed the PFA order. Around that same time, Robin’s

unclothed body was discovered in a vacant lot near her Hamilton Avenue home. She had been

stabbed multiple times in the neck and once in her abdomen and had injuries to her neck

consistent with strangulation. (Id. at 280-88).

       Homicide detectives immediately began searching for Petitioner. At the time, he was

living with his mother at her Pittsburgh home located on East Liberty Boulevard. He took the

bus there after the PFA hearing, and as soon as he arrived his mother told him that she had just

learned that Robin had been murdered. She urged Petitioner to go to the emergency room at

St. Francis Hospital, which he did around noon. When he was discharged around 2:00 p.m.,

detectives with the Pittsburgh Police Department, Dennis Logan and Richard McDonald, were

there waiting for him. Petitioner agreed to accompany them to the police station. (Id. at 358-

59).



                                                  4
        Petitioner again waived his Miranda rights and gave a statement to Det. Logan. He

confessed that earlier that morning he vaginally and anally raped Robin while he stabbed and

choked her to death. At Petitioner’s trial, Det. Logan testified that Petitioner “showed no signs

of being intoxicated” when he gave his confession. (Id. at 360). Det. Logan asked Petitioner if

he was under the influence of any drugs or alcohol, and Petitioner replied that he was not.

According to Det. Logan, Petitioner “appeared to be in control of his emotions and…of his

faculties.” (Id.) He said that Petitioner “was very alert and very articulate in how he spoke.”

(Id. at 364).

        Det. Logan recounted to the jury what Petitioner stated in his confession, and his notes

and report were introduced as trial exhibits. Petitioner admitted once again that he raped Robin

on September 1, 1997. (Id. at 371-72). Petitioner then described to Det. Logan the events

leading up to, during and following the September 10, 1997, rape and murder. (Id. at 375-94).

        Petitioner told Det. Logan that on September 9, 1997, after he left Robin’s home around

7:00 p.m., he hung out with friends and “had a couple drinks[.]” (Id. at 377). He returned to his

mother’s house around 1:00 a.m., called Robin, apologized to her, and asked her to allow him to

see her again. (Id. at 378-79). Robin was hesitant, Petitioner told Det. Logan, but he eventually

convinced her to let him come over. Petitioner walked from his mother’s house to Robin’s

Hamilton Avenue home. (Id. at 380). When he arrived there around 1:30 a.m., Robin was

sitting on the front porch with another man, who fled the scene after Petitioner confronted him.

(Id. at 380-81).

        Once they were alone, Petitioner told Det. Logan, he punched Robin in the face and

stomach. When she tried to run from him, he grabbed her and continued to beat her as he

dragged her toward a vacant lot about two doors down from her home. (Id. at 382-83).



                                                 5
According to Petitioner, Robin screamed “He’s going to kill me” (id. at 383), and her last words

were pleas begging for someone to help her. (Id. at 389).

       Petitioner told Det. Logan that as he dragged Robin toward the vacant lot, he saw a knife

located on the porch of nearby house. He punched Robin “as hard as he could two or three time

in the face and midsection[,]” which disabled her while he grabbed the knife from the porch. (Id.

at 383-84). He returned to Robin, stabbed her in the stomach, tore her clothes off, wrapped his

hands around her neck and then raped her, first vaginally and then anally. (Id. at 384-86). After

doing so, he stabbed Robin multiple times in the neck. (Id. at 386-87).

       In his confession to Det. Logan, Petitioner said that after he killed Robin, he took her

clothes and left her naked body in the vacant lot. (Id. at 387-88). He did so because “[i]f she

wanted to f—k everybody, now everybody could see her f—cking body.” (Id. at 387).

Petitioner stated that during his walk back to his mother’s house, he disposed of Robin’s clothing

in a sewer on Kelly Street. (Id. at 388-89). Based on this information, the police searched the

sewers on Kelly Street and recovered Robin’s clothing. (Id. at 77, 84-88).

       Several hours later, Petitioner took a bus to the 9:00 a.m. PFA hearing. He told Det.

Logan that, as he walked to the bus stop, he disposed of the clothing that he wore during the

attack by throwing the clothing through the window of an abandoned house on Dix Way. (Id. at

391). Based on this information, the police searched a vacant home located on Dix Way and

recovered Petitioner’s clothing. (Id. at 433-38).

       Det. Logan asked Petitioner during the interview what factor, if any, alcohol had on him

when he killed Robin. (Id. at 393-94). Petitioner replied that he had a “couple of drinks” before

he killed Robin but that alcohol “had nothing to do with what he did[.]” (Id. at 394). He said




                                                    6
that he raped, stabbed and strangled Robin to death because he was so angry that she had slept

with someone else. (Id.)

       Following his September 10, 1997, confession, the Commonwealth charged Petitioner

with one count each of criminal homicide, rape, IDSI and unlawful restraint and notified him that

it would seek the death penalty if he was convicted of first-degree murder. Petitioner retained

Leo C. Harper, Jr., Esq. (“trial counsel”) to represent him. Trial counsel moved for the

appointment of co-counsel to prepare for and handle capital sentencing. He requested the

appointment of a specific attorney with whom he had worked in the past, but the court instead

appointed the Office of the Allegheny County Public Defender, which assigned the case to

Kathleen Cribbins, Esq. (“penalty-phase counsel”).

       Trial counsel later testified at the 2012 state-court hearing on Petitioner’s claims for relief

under Pennsylvania's Post-Conviction Relief Act (“PCRA”) that the first time he spoke to

penalty-phase counsel about the case was about a week before the trial. (PCRA Hr’g Tr. at 9).

When asked to describe their working relationship, he responded “There was no relationship.”

(Id. at 8). He said they “did not get along at all” (id. at 9) and their relationship was “untenable

from the beginning.” (Id. at 31). Penalty-phase counsel agreed, and she testified at the PCRA

hearing that, to extent that she and trial counsel spoke about the case prior to the trial, it was

when they saw each other in the courthouse hallway and trial counsel asked her to get him

records. (Id. at 116).

       The defense retained Dr. Bernstein, a forensic neuropsychiatrist, as its sole expert.

Dr. Bernstein worked primarily with trial counsel, and never met with both trial and penalty-

phase counsel together. (Id. at 182-83). That was unusual, Dr. Bernstein testified at the PCRA

hearing, for the obvious reason that “[a]ny time you do a capital case and there is the possibility



                                                   7
of an individual facing…the imposition of the death penalty, what can happen in the guilt phase

can have a profound effect on the penalty phase[.]” (Id.) Therefore, he explained, in his

experience “those two advocates work in concert for that and a multitude of other reasons.” (Id.

at 183). That did not occur in Petitioner’s case and, as set forth below, Petitioner’s attorneys

failed to provide Dr. Bernstein with critical information and prepare his testimony.

       Trial counsel proposed to the prosecution that Petitioner would plead guilty to first-

degree murder in exchange for a sentence of life imprisonment without the possibility of parole.

The prosecution rejected that proposal. (Id. at 14-15, 60). On October 1, 1999, a few days

before his trial, Petitioner pleaded guilty to the September 10, 1997, rape and IDSI counts. He

proceeded to trial on the criminal homicide count and on counts related to the first rape.

       Petitioner presented a diminished capacity defense to first-degree murder, asserting that

he was unable to form the specific intent to kill due to the effects of his long-term alcohol abuse

and his psychological condition. Diminished capacity is an extremely limited defense under

Pennsylvania law. See, e.g., Saranchak v. Beard, 616 F.3d 292, 308 (3d Cir. 2010);

Commonwealth v. Taylor, 876 A.2d 916, 926 (Pa. 2005); Commonwealth v. Legg, 711 A.2d

430, 444 (Pa. 1998); Commonwealth v. Zettlemoyer, 454 A.2d 937, 943 (Pa. 1982);

Commonwealth v. Weinstein, 451 A.2d 1344, 1347 (Pa. 1982). It “requires a defendant to

establish through ‘extensive psychiatric testimony [that he] suffered from one or more mental

disorders which prevented him from formulating the specific intent to kill.’” Saranchak, 616

F.3d at 308 (quoting Commonwealth v. Cuevas, 832 A.2d 388, 393 (Pa. 2003) (which cited

Zettlemoyer, 454 A.2d at 943)) (altered text added by court of appeals). A defendant may offer

evidence of his intoxication to support a diminished capacity defense, but “the mere fact of

intoxication does not make out a diminished capacity defense. Rather, to warrant that a



                                                 8
homicide does not rise to the level of first-degree murder, the evidence must demonstrate that the

defendant was intoxicated to such an extent that the defendant was overwhelmed to the point of

losing his sensibilities.” Commonwealth v. Spotz, 896 A.2d 1191, 1218 (Pa. 2006). “Even

‘ample evidence’ that a defendant ‘used mind-altering drugs at the time of the offense,’ standing

alone, is insufficient because such drugs must be shown to have intoxicated a defendant ‘to such

an extent that he was unable to form the requisite intent.’” Saranchak, 616 F.3d at 307-08

(quoting Spotz, 896 A.2d at 1218).

       A successful diminished capacity defense will avoid a first-degree murder conviction and

the defendant will be convicted of a lesser degree of murder. Because Petitioner killed Robin

during the commission of two felonies (rape and IDSI), the most favorable outcome he

realistically could hope for was a conviction of second-degree murder and a sentence of life

imprisonment. 14 WEST’S PA. PRAC., CRIM. OFFENSES & DEFENSES § 1:117 (6th ed.) (available

on Westlaw, update Mar. 2019) (The Pennsylvania Supreme Court “has held that the diminished

capacity defense is not available to defend against second-degree murder.”) (citing

Commonwealth v. Garcia, 479 A.2d 473 (Pa. 1984); Commonwealth v. Russell, 938 A.2d 1082

(Pa. Super. Ct. 2007)).

       At the trial, the Commonwealth presented testimony from Robin’s mother, her sister-in-

law, Det. Yuhouse, Det. Logan, several other officers who were involved in the investigation of

the murder, and the doctor (Dr. Gary Sutkin) and nurse who examined Robin at Magee Women’s

Hospital after the first rape. The chief forensic pathologist from the coroner’s office testified

about the numerous injuries Robin sustained during the September 10, 1997, attack and said that

the cause of death was multiple stab wounds to, and compression of, the neck.




                                                  9
       Sheila Britton, who was a former director of the Upward Bound Program at Schenley

High School, also testified for the Commonwealth. She knew both Petitioner and Robin, and

was particularly close with Petitioner. Britton testified that Petitioner called her at approximately

1:00 a.m. on September 10, 1997. He told Britton that he was going to Robin’s home and was

going to kill her because she had “disrespected” him. (Trial Tr. at 326-28). Petitioner told

Britton he had been drinking, but Britton said that he was speaking coherently and was not

slurring his words. (Id. at 326-28). Britton advised Petitioner to go to bed and told him that

“whatever the situation was…going after [Robin] wasn’t going to resolve it.” (Id. at 326).

       According to Britton, not long after her telephone conversation with Petitioner had ended,

she dialed his number back and his mother, Linda, answered the phone. (Id. at 328). Britton told

her that Petitioner had just threatened to kill Robin. (Id. at 329). Petitioner’s mother “looked

around” for him, said “[s]he couldn't find him[,]” and told Britton that she did not “have time to

worry about that right now.” (Id.)

       Britton testified that Petitioner called her again around 4:00 a.m. that same morning. (Id.)

As their conversation progressed, Britton, who had been sleeping when Petitioner called her,

began to remember their earlier conversation, realized something was “horribly wrong,” and

asked him about Robin. (Id. at 330). Petitioner told her “Robin Little is no more.” (Id.)

       During her testimony, Britton read aloud letters Petitioner wrote to her in March 1998

when he was in jail awaiting his trial. In one, Petitioner wrote:

       For me to explain to you or anyone else my state of mind is totally useless
       because no matter how hard I try, you will never understand but [sic] all about the
       little whore being dead. I have two outlooks on that. For all the pain and
       suffering she put me through, she deserved what she got. And secondly, I feel
       death was too good for her. She should have been made to suffer through life,
       and I know she would have suffered. That was planned. But the bottom line is no
       matter how I look at it, Robin killed herself and her mother helped. There is no
       way in hell you can expect me to treat someone as bad as she treated me and go

                                                 10
        unpunished. It’s against the laws of nature. I think the word is “justice.” In one
        of your letters it says you would have to assume responsibility for your actions.
        Simply put doesn’t that apply to Robin, too?


(Id. at 332-33). In another letter, he wrote:

        You’re not a simple-minded person, so I know without me telling you, you
        already know what really happened with Robin and why. I am a person of many
        faces, and I have long realized that all the different struggles inside me make one
        man. I cannot be a husband one moment, a dog the next. I feel that love and hate
        are but one emotion. I am well educated, a father. I love life. I am full of hate,
        not afraid of anything, some would say I’m confused, but it’s only the scale of
        Libra.


(Id. at 334).

        Petitioner presented four witnesses in support of his diminished capacity defense.

Dr. Bernstein, whose testimony will be set forth in more detailed below, discussed two separate

occasions in 1992 when Petitioner, at the age of 14, was admitted for several weeks to St. Francis

Hospital for alcohol and behavior related issues. He opined that Petitioner’s long-term alcohol

abuse, alcoholic hallucinosis, depression and in utero exposure to alcohol prevented him from

forming the specific intent to kill Robin. (Id. at 556-57). Petitioner’s uncle, Curtis Mitchell,

testified that he was with Petitioner the night before the murder from approximately 8:00 p.m. to

midnight and that they and another individual shared three six-packs of beer and a fifth of

whiskey. (Id. at 474-76). Petitioner’s mother, Linda, testified that when she woke Petitioner to

attend the PFA hearing, he was lying on the living room floor mumbling. She assumed that he

was drunk. (Id. at 505). Rosalyn Guy-McCorkle, Esq., who represented Petitioner after he was

arrested for the first rape, testified that he seemed incoherent at his September 9, 1997,

preliminary hearing. (Id. at 452-53). She said that the next day, at the 9:00 a.m. PFA hearing, he

looked tired and did not talk that much. (Id. at 456). She next saw him when he was in jail on



                                                 11
September 11, 1997, and she said he seemed confused and was not communicative. (Id. at 458-

59).

       The jury determined that the Commonwealth proved beyond a reasonable doubt that

Petitioner acted with the specific intent to kill Robin and convicted him of first-degree murder.

It also found him guilty of rape, unlawful restraint and simple assault arising from the crimes he

committed on September 1, 1997.

       Because the Commonwealth was seeking the death penalty, the jury remained empaneled

for a separate sentencing hearing. Under Pennsylvania law, the Commonwealth had the burden

of proving at least one statutorily-defined aggravating circumstance accompanied the murder.

42 PA. CONS. STAT. § 9711(c)(1)(iii), (d). The jury could find an aggravating circumstance to be

present only if all members agreed that it was. Id. § 9711(c)(1)(iv). Petitioner could introduce,

and the jury could consider, mitigating evidence. Id. § 9711(e). The Commonwealth had to

prove aggravating circumstances beyond a reasonable doubt, but Petitioner had to prove

mitigating circumstances by only a preponderance of the evidence. Id. § 9711(c)(1)(iii). Unlike

the finding of aggravating circumstances, each juror was free to regard a particular mitigating

circumstance as present despite what other jurors believed. The jury could impose the death

penalty only if unanimously found that the statutorily-defined aggravating circumstances proven

by the Commonwealth outweighed any mitigating circumstance proven by Petitioner. Id.

§ 9711(c)(1)(iv). The verdict had to be a sentence of life imprisonment in all other cases. Id.

       The Commonwealth pursued the following three statutorily-defined aggravating factors:

(1) Petitioner killed Robin while in the perpetration of a felony; (2) when he killed her he was

subject to a PFA order restricting his contact with her; and (3) he killed her to prevent her from

testifying against him. In support of these aggravating factors, the Commonwealth relied upon



                                                12
the evidence introduced during the guilt phase of the trial and additional testimony from Det.

Logan and Robin’s mother.

       Petitioner asked the jury to find the following mitigating circumstances: (1) he was under

the influence of extreme mental or emotional disturbance when killed Robin; (2) his capacity to

appreciate the criminality of his conduct or to conform his conduct to the requirements of the law

was substantially impaired; (3) his age at the time of the crime (19 years old); (4) he had no

significant history of prior criminal convictions; and (5) any other evidence of mitigation

concerning his character and his record or the circumstances of the offense. This last mitigating

circumstance is commonly referred to as the “catch-all” mitigating factor. The court instructed

the jurors that when each of them decided whether the catch-all mitigating factor was present,

they should consider evidence of neglect Petitioner may have suffered during his childhood, his

chronic alcohol abuse, his involvement in church-related activities and volunteer work, his lack

of a criminal record, and evidence of his repeated attempts at treatment and counseling. (Trial

Tr. at 920-21).

       Dr. Bernstein testified in support of Petitioner’s mitigation case. Additionally, Petitioner

presented brief testimony from his mother, his Uncle Curtis and four family friends (Robin

Harris, Bishop Wilbur Johnson, Dr. Armenia Johnson and Christine Rather). Together, their

testimony discussed the history of alcohol abuse in Petitioner’s family, his own problems with

alcohol, and the positive aspects of his character. Petitioner’s final witness, Louis Harrell, was a

drug and alcohol therapist with St. Francis Hospital. (Id. at 864). He testified that he began

counseling Petitioner in 1989, when he would have been around age 11, “to try to help [him]

deal with the drug and alcohol issue.” (Id.)




                                                 13
       In announcing their verdict, the jurors explained that they unanimously found two

aggravating factors: (1) that Petitioner killed Robin during the perpetration of a felony and

(2) that he killed her when he was subject to a PFA order. (Id. at 932). No juror found the

existence of any mitigating circumstances. (Id.) Therefore, the required verdict was a sentence

of death.

       On December 8, 1999, the trial court imposed that sentence for the first-degree murder

conviction. It also imposed a consecutive aggregate term of 12-27 years for the convictions

related to the September 1, 1997, rape. On February 10, 1997, after Petitioner unsuccessfully

moved to withdraw his guilty pleas on the charges for the September 10, 1997, rape and IDSI,

the court sentenced him to an aggregate term of 8-20 years on those convictions, to be served

consecutive to both his death sentence and the sentence for the September 1, 1997, rape.

       The trial court appointed new counsel to represent Petitioner in his direct appeal. The

Pennsylvania Supreme Court affirmed his convictions and sentences in Commonwealth v.

Mitchell, 902 A.2d 430 (Pa. 2006) (“Mitchell I”). The United States Supreme Court denied his

petition for a writ of certiorari on January 16, 2007. Mitchell v. Pennsylvania, 549 U.S. 1169

(2007). That is the date his judgment of sentence became final under state law for the purpose of

calculating the one-year statute of limitations for filing a PCRA petition. 42 PA. CONS. STAT.

§ 9545(b)(3).

       Petitioner filed a pro se PCRA petition in February 2007. Attorneys with the Federal

Community Defender Office (“FCDO”) entered their appearance in state court on his behalf and

they filed an amended PCRA petition in 2009, which they subsequently amended both before

and after the PCRA hearing. That five-day hearing was held in October 2012.




                                                14
       In this first PCRA proceeding, Petitioner raised all of the claims that he now raises to this

Court in his Amended Petition for a Writ of Habeas Corpus except for Claim V. In support of

his claims, he presented the testimony of the following nineteen witnesses: (1) his four prior

attorneys (trial counsel, penalty-phase counsel, Guy-McCorkle and his direct appeal counsel);

(2) five individuals who also had testified at the trial (Dr. Bernstein, his mother, Uncle Curtis,

Britton and Harrell); (3) six additional family members or acquaintances (his father, an uncle, an

aunt, his brother, Brian Dallas (a friend) and Dr. David Hall (a physician for several members of

the Mitchell family); and (4) four expert witnesses (Dr. Richard Dudley, who testified as an

expert in clinical and forensic psychiatry; Dr. Barry Crown, who testified as an expert in clinical

and forensic psychology, neuropsychology, and addictions; Dr. Duncan Clark, who testified as

an expert in juvenile psychiatry and alcoholism; and Dr. Charles Wetli, who testified as an expert

in forensic pathology). The Commonwealth presented testimony from the following three

witnesses: (1) Det. Logan; (2) the former Assistant District Attorney who had prosecuted the

case, Edward Borkowski (the “prosecutor”) (who by the time of the PCRA hearing was a judge

on the court of common pleas); and (3) Dr. Bruce Wright, who testified as an expert in

psychiatry.

       On January 17, 2013, the PCRA court issued a decision within which it rejected

Petitioner’s claims. Commonwealth v. Mitchell, CP-02-CR-11609-1997 et al. (C.P. Allegheny,

Jan. 17, 2013) (“PCRA Op. I”) (Doc. 38-1 at 12-33). After Petitioner filed an appeal, the PCRA

court issued its Appellate Rule 1925 opinion. Commonwealth v. Mitchell, CP-02-CR-11609-

1997 et al. (C.P. Allegheny, July 31, 2013) (“PCRA Op. II”) (Docs. 38-4 through 38-6). On

December 16, 2014, the Pennsylvania Supreme Court affirmed the PCRA court’s decision and




                                                 15
denied each of Petitioner’s claims. Commonwealth v. Mitchell, 105 A.3d 1257 (Pa. 2014)

(“Mitchell II”).

       In November 2015, Petitioner, through his counsel with the FCDO and the Capital

Habeas Unit of the Federal Public Defender’s Office for the Western District of Pennsylvania,

commenced this case by filing a petition for a writ of habeas corpus. (Doc. 5). This Court

stayed this proceeding while Petitioner litigated a second PCRA petition in state court. (Doc. 4).

       The PCRA court subsequently dismissed the second PCRA petition on the grounds that it

was untimely under the applicable state statute of limitations. (Doc. 40-3 at 6-10, 18). It issued

its Appellate Rule 1925 opinion on December 10, 2015. Commonwealth v. Mitchell, CP-02-CR-

11609-1997 et al. (C.P. Allegheny, Dec. 10, 2015) (“PCRA Op. III”) (Doc. 40-4 at 2-13). On

July 19, 2016, the Pennsylvania Supreme Court affirmed the PCRA court’s decision in

Commonwealth v. Mitchell, 141 A.3d 1277 (Pa. 2016) (“Mitchell III”).

       After Petitioner’s second PCRA proceeding concluded, this Court lifted the stay and

Petitioner filed his Amended Petition for a Writ of Habeas Corpus (Doc. 12) and Memorandum

of Law in Support (Doc. 19). The Commonwealth 2 filed its Answer (Doc. 24) and the state court

record (Docs. 25-28, 29-41). This Court then permitted Petitioner to conduct limited discovery.

(Doc. 49). After the period for discovery concluded, he filed his Reply. (Doc. 55).


C.     Jurisdiction

       This Court has jurisdiction under 28 U.S.C. § 2254, which is the federal habeas statute

applicable to prisoners in custody pursuant to a state-court judgment. It permits a federal court

to grant a state prisoner the writ of habeas corpus “on the ground that he or she is in custody in

violation of the Constitution…of the United States.” 28 U.S.C. § 2254(a). It is Petitioner’s

2
       Going forward, the Court will refer to Respondents as the “Commonwealth.”


                                                    16
burden to prove that he is entitled to the writ. Id.; see, e.g., Vickers v. Superintendent Graterford

SCI, 858 F.3d 841, 848-49 (3d Cir. 2017). There are other prerequisites that he must satisfy

before he can receive habeas relief (most relevant here is the burden imposed upon him by the

standard of review set forth at 28 U.S.C. § 2254(d), which is discussed below and which applies

to each claim that the Pennsylvania Supreme Court denied on the merits), but, ultimately,

Petitioner cannot receive federal habeas relief unless he demonstrated that his constitutional

rights were violated at his trial or at his capital sentencing hearing. 28 U.S.C. § 2254(a); see,

e.g., Vickers, 858 F.3d at 849.


D.     Standard of Review

       In 1996, Congress made a number of significant amendments to the federal habeas

statutes with the enactment of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214. AEDPA “modified a federal habeas court’s

role in reviewing state prisoner applications in order to prevent federal habeas ‘retrials’ and to

ensure that state-court convictions are given effect to the extent possible under law.” Bell v.

Cone, 535 U.S. 685, 693 (2002) (citing Williams v. Taylor, 529 U.S. 362, 403-04 (2000)).

AEDPA reflects the view that habeas corpus is a “guard against extreme malfunctions in the

state criminal justice systems, not a substitute for ordinary error correction through appeal.”

Harrington v. Richter, 562 U.S. 86, 102-03 (2011) (internal quotations and citation omitted).

       Because AEDPA applies to this case, this Court conducts an evaluation that is different

from that which was conducted by the state courts. Stated differently, this Court has additional

considerations that it must make in evaluating Petitioner’s claims of federal constitutional error

because, as set forth immediately below, AEDPA, as codified at 28 U.S.C. § 2254(e)(1), requires

that this Court must presume all findings of fact made by a state court are correct, and it also

                                                 17
requires, as codified at 28 U.S.C. § 2254(d), that this Court apply deference to any claim that was

adjudicated on the merits by the Pennsylvania Supreme Court.


        1. Deference to a State Court’s Finding of Fact Under 28 U.S.C. § 2254(e)(1)

        A finding of fact made by a state court always has been afforded considerable deference

in a federal habeas proceeding. AEDPA continued that deference and mandates that “a

determination of a factual issue made by a State court shall be presumed to be correct.”

28 U.S.C. § 2254(e)(1). Petitioner has the “burden of rebutting the presumption of correctness

by clear and convincing evidence.” Id.


        2. Standard of Review When the State Court Adjudicates a Claim on the Merits

        AEDPA also put into place a new standard of review, which is codified at 28 U.S.C.

§ 2254(d). It applies “to any claim that was adjudicated on the merits in State court proceedings”

and prohibits a federal habeas court from granting relief unless the petitioner first established that

the state court’s “adjudication of the claim”:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
            application of, clearly established Federal law, as determined by the Supreme
            Court of the United States, or

        (2) resulted in a decision that was based on an unreasonable determination of the
            facts in light of the evidence presented in the State court proceeding.


28 U.S.C. § 2254(d). For the purposes of § 2254(d), a claim has been “adjudicated on the merits

in State court proceedings” when the state court (here, the Pennsylvania Supreme Court) 3 made a

decision that finally resolved the claim based on its substance, not on a procedural, or other,

3
         When applying § 2254(d), the Court considers the “last reasoned decision” of the state courts. Simmons v.
Beard, 590 F.3d 223, 231-32 (3d Cir. 2009) (quoting Bond v. Beard, 539 F.3d 256, 289-90 (3d Cir. 2008)); Brown
v. Superintendent Greene SCI, 834 F.3d 506, 512 (3d Cir. 2016).



                                                       18
ground. See, e.g., Richter, 562 U.S. at 98-100; Robinson v. Beard, 762 F.3d 316, 324 (3d Cir.

2014).

         In Mitchell II, the Pennsylvania Supreme Court adjudicated on the merits each of the

claims discussed in this Memorandum except for Claim V, which it denied as untimely in

Mitchell III. Therefore, when this Court evaluates each of Petitioner’s claims, except for

Claim V, it must apply § 2254(d)’s standard of review. As for Claim V, Petitioner procedurally

defaulted it and, therefore, the Court must deny it for that reason.

         Importantly, if, when evaluating a claim, this Court determines that Petitioner has

satisfied his burden under either provision of § 2254(d), this Court must then “proceed to review

the merits of the claim de novo to evaluate if a constitutional violation occurred.” Vickers, 858

F.3d at 849 (citing Lafler v. Cooper, 566 U.S. 156, 174 (2012)). That is because “a federal court

can only grant the Great Writ if it is ‘firmly convinced that a federal constitutional right has been

violated[.]’” Id. (citing Williams, 529 U.S. at 389, and Horn v. Banks, 536 U.S. 266, 272 (2001)

(“[w]hile it is of course a necessary prerequisite to federal habeas relief that a prisoner satisfy the

AEDPA standard of review…none of our post-AEDPA cases have suggested that a writ of

habeas corpus should automatically issue if a prisoner satisfies the AEDPA standard[.]”)).


                (a) Application of 2254(d)(1)

                        (i) “Clearly established Federal law”

         Section 2254(d)(1) applies to questions of law and mixed questions of law and fact. In

applying it, this Court’s first task is to ascertain what law falls within the scope of the “clearly

established Federal law, as determined by the Supreme Court of the United States[,]” 28 U.S.C.

§ 2254(d)(1). It is “‘the governing legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision.’” Dennis v. Sec’y, Pennsylvania Dep’t of Corr., 834

                                                  19
F.3d 263, 280 (2016) (en banc) (quoting Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003)). It

“includes only ‘the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions.’”

White v. Woodall, 572 U.S. 415, 420 (2014) (quoting Howes v. Fields, 565 U.S. 499, 505

(2012), which quoted Williams, 529 U.S. at 412). 4


                          (ii) The “contrary to” clause

        Once the “clearly established Federal law, as determined by the Supreme Court of the

United States” is ascertained, this Court must determine, if Petitioner makes this argument,

whether the Pennsylvania Supreme Court’s adjudication of the claim at issue was “contrary to”

that law. Williams, 529 U.S. at 404-05 (explaining that § 2254(d)(1)’s “contrary to” and

“unreasonable application of” clauses have independent meaning). A state-court adjudication is

“contrary to…clearly established Federal law, as determined by the Supreme Court of the United

States” § 2254(d)(1), “if the state court applies a rule that contradicts the governing law set forth

in [Supreme Court] cases,” Williams, 529 U.S. at 405, or “if the state court confronts a set of

facts that are materially indistinguishable from a decision of [the Supreme Court] and

nevertheless arrives at a result different from [Supreme Court] precedent,” id. at 406. A “run-of-

the-mill” state-court decision applying the correct legal rule from Supreme Court decisions to the

facts of a particular case does not fit within § 2254(d)(1)’s “contrary to” clause and should be

reviewed under the “unreasonable application” clause. Id.




4
         The Supreme Court “has repeatedly emphasized” that “circuit precedent does not constitute ‘clearly
established Federal law, as determined by the Supreme Court.’” Glebe v. Frost, 135 S. Ct. 429, 431 (2014) (per
curiam) (quoting § 2254(d)(1) and citing Lopez v. Smith, 574 U.S. 1 (2014) (per curiam)). See, e.g. Renico v. Lett,
559 U.S. 766, 779 (2010) (state court’s failure to apply decision by federal circuit court “cannot independently
authorize habeas relief under AEDPA.”).



                                                        20
                       (iii) The “unreasonable application of” clause

        “A state court decision is an ‘unreasonable application of federal law’ if the state court

‘identifies the correct governing legal principle,’ but ‘unreasonably applies that principle to the

facts of the prisoner’s case.’” Dennis, 834 F.3d at 281 (quoting Williams, 529 U.S. at 413). To

satisfy his burden under this provision of AEDPA’s standard of review, Petitioner must do more

than convince this Court that the Pennsylvania Supreme Court’s decision was incorrect. Id. He

must show that it “‘was objectively unreasonable.’” Id. (quoting Williams, 529 U.S. at 409

(emphasis added by court of appeals). This means that Petitioner must demonstrate that the

Pennsylvania Supreme Court’s decision “was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Richter, 562 U.S. at 103 (emphasis added).

        It bears repeating that even a strong case for relief does not mean the state court’s
        contrary conclusion was unreasonable. See Lockyer, supra, at 75, 123 S. Ct.
        1166.
                If this standard is difficult to meet, that is because it was meant to be. As
        amended by AEDPA, § 2254(d) stops short of imposing a complete bar on
        federal-court relitigation of claims already rejected in state proceedings. Cf.
        Felker v. Turpin, 518 U.S. 651, 664, 116 S. Ct. 2333, 135 L.Ed.2d 827 (1996)
        (discussing AEDPA’s “modified res judicata rule” under § 2244). It preserves
        authority to issue the writ in cases where there is no possibility fairminded jurists
        could disagree that the state court’s decision conflicts with this Court’s
        precedents. It goes no further.


Id. at 102.


               (b) Application of § 2254(d)(2)

        The standard of review set forth at § 2254(d)(2) applies when Petitioner “challenges the

factual basis for” the Pennsylvania Supreme Court’s “decision rejecting a claim[.]” Burt v.

Titlow, 571 U.S. 12, 18 (2013). “[A] state court decision is based on an ‘unreasonable



                                                 21
determination of the facts’ if the state court’s factual findings are ‘objectively unreasonable in

light of the evidence presented in the state-court proceeding,’ which requires review of whether

there was sufficient evidence to support the state court’s factual findings.” Dennis, 834 F.3d at

281 (quoting § 2254(d)(2) and citing Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)).

       “‘[A] state-court factual determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the first instance.’” Titlow, 571 U.S.

at 18 (quoting Wood v. Allen, 558 U.S. 290, 301 (2010)); see Rice v. Collins, 546 U.S. 333, 342

(2006) (reversing court of appeals’s decision because “[t]he panel majority’s attempt to use a set

of debatable inferences to set aside the conclusion reached by the state court does not satisfy

AEDPA’s requirements for granting a writ of habeas corpus.”). Thus, “if ‘[r]easonable minds

reviewing the record might disagree’ about the finding in question, ‘on habeas review that does

not suffice to supersede’” the state court’s adjudication. Wood, 558 U.S at 301 (quoting Collins,

546 U.S. at 341-42). “[H]owever, ‘[e]ven in the context of federal habeas, deference does not

imply abandonment or abdication of judicial review,’ and ‘does not by definition preclude

relief.’” Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (quoting Miller-El, 537 U.S. at 340);

see also Dennis, 834 F.3d at 281.

       Since AEDPA’s enactment, federal courts have debated how to harmonize §§ 2254(d)(2)

and (e)(1). They “express the same fundamental principle of deference to state court findings[,]”

and federal habeas courts “have tended to lump the two provisions together as generally

indicative of the deference AEDPA requires of state court factual determinations.” Lambert v.

Blackwell, 387 F.3d 210, 235 (3d Cir. 2004). The Supreme Court has not yet “defined the

precise relationship between” these two provisions of AEDPA. Titlow, 571 U.S. at 18. In

Lambert, the United States Court of Appeals for the Third Circuit instructed that § 2254(d)(2),



                                                 22
when it applies, provides the “overarching standard” that a petitioner must overcome to receive

habeas relief. 387 F.3d at 235. Section 2254(e)(1) applies to “specific factual determinations

that were made by the state court, and that are subsidiary to the ultimate decision.” Id. The court

of appeals declined to adopt a “rigid approach to habeas review of state fact-finding” id. at 236

n.19, and instead provided the following guidance:

       In some circumstances, a federal court may wish to consider subsidiary challenges
       to individual fact-finding in the first instance applying the presumption of
       correctness as instructed by (e)(1). Then, after deciding these challenges, the
       court will view the record under (d)(2) in light of its subsidiary decisions on the
       individual challenges. In other instances, a federal court could conclude that even
       if petitioner prevailed on all of his individual factual challenges notwithstanding
       the (e)(1) presumption of their correctness, the remaining record might still
       uphold the state court’s decision under the overarching standard of (d)(2). In that
       event, presumably the (d)(2) inquiry would come first.


Id.


E.     Legal Analysis

       All of Petitioner’s claims discussed herein, except for Claims IV and V, are claims of

ineffective assistance of counsel that the Pennsylvania Supreme Court denied on the merits in

Mitchell II. It adjudicated them under the standard set forth in Strickland v. Washington, 466

U.S. 668 (1984), which is the “clearly established Federal law, as determined by the Supreme

Court of the United States[,]” for the purposes of AEDPA’s standard of review at § 2254(d)(1).

       Strickland recognized that a defendant’s Sixth Amendment right to the assistance of

counsel for his defense entails the right to be represented by an attorney who meets at least a

minimal standard of competence. 466 U.S. at 685-87. “[T]he Sixth Amendment does not

guarantee the right to perfect counsel; it promises only the right to effective assistance[.]”

Titlow, 571 U.S. at 24.



                                                 23
       Under Strickland, it is Petitioner’s burden to establish that his “counsel’s representation

fell below an objective standard of reasonableness.” 466 U.S. at 688. “This requires showing

that counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed

by the Sixth Amendment.” Id. at 687. Importantly, counsel cannot be deemed ineffective for

failing to raise a meritless claim. See, e.g., Preston v. Superintendent Graterford SCI, 902 F.3d

365, 379 (3d Cir. 2018) (evaluating the merits of the petitioner’s underlying Confrontation

Clause claim as part of its analysis of Strickland’s performance prong).

       The Supreme Court emphasized that counsel should be “strongly presumed to have

rendered adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690 (emphasis added). It instructed:

       Judicial scrutiny of counsel’s performance must be highly deferential. It is all too
       tempting for a defendant to second-guess counsel’s assistance after conviction or
       adverse sentence, and it is all too easy for a court, examining counsel’s defense
       after it has proved unsuccessful, to conclude that a particular act or omission of
       counsel’s was unreasonable. A fair assessment of attorney performance requires
       that every effort be made to eliminate the distorting effects of hindsight, to
       reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
       conduct from counsel’s perspective at the time. Because of the difficulties
       inherent in making the evaluation, a court must indulge a strong presumption that
       counsel’s conduct falls within the wide range of reasonable professional
       assistance; that is, the defendant must overcome the presumption that, under the
       circumstances, the challenged action might be considered sound trial strategy.


Id. at 689 (internal citations and quotations omitted); see Richter, 562 U.S. at 104 (“A court

considering a claim of ineffective assistance must apply a ‘strong presumption’ that counsel’s

representation was within the ‘wide range’ of reasonable professional assistance.”) (quoting

Strickland, 466 U.S. at 689).

       Strickland also requires that Petitioner demonstrate that he was prejudiced by his

counsel’s alleged deficient performance. This places the burden on him to establish “that there is



                                                24
a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694.

       [Petitioner] “need not show that counsel’s deficient performance ‘more likely than
       not altered the outcome of the case’–rather, he must show only ‘a probability
       sufficient to undermine confidence in the outcome.’” Jacobs v. Horn, 395 F.3d
       92, 105 (3d Cir. 2005) (quoting Strickland, 466 U.S. at 693-94). On the other
       hand, it is not enough “to show that the errors had some conceivable effect on the
       outcome of the proceeding.” [Richter, 562 U.S. at 104] (citing Strickland, 466
       U.S. at 693). Counsel’s errors must be “so serious as to deprive the defendant of
       a fair trial.” Id. at [104] (citing Strickland, 466 U.S. at 687). The likelihood of a
       different result must be substantial, not just conceivable. Id.


Brown v. Wenerowicz, 663 F.3d 619, 630 (3d Cir. 2011).

       Pennsylvania courts typically articulate Strickland’s standard in three parts, while federal

courts set it out in two. The legal evaluation is the same, and the differences merely reflect a

stylistic choice on the part of state courts. See, e.g., Commonwealth v. Sepulveda, 55 A.3d

1108, 1117-18 (Pa. 2012) (“In order to obtain relief on a claim of ineffectiveness, a PCRA

petitioner must satisfy the performance and prejudice test set forth in Strickland[.]”);

Commonwealth v. Kimball, 724 A.2d 326, 330-33 (Pa. 1999). As the Pennsylvania Supreme

Court explained in Mitchell II, the Pennsylvania Supreme Court “has divided [Strickland’s]

performance component into sub-parts dealing with arguable merit and reasonable strategy.

[Petitioner] must, therefore, show that: the underlying legal claim has arguable merit; counsel

had no reasonable basis for his act or omission; and [Petitioner] suffered prejudice as a result.”

105 A.3d at 1266. In the instances in which the Pennsylvania Supreme Court, in adjudicating an

ineffective assistance claim, ruled on the merits of the underlying constitutional claim of error,

this Court must apply § 2254(d)’s standard of review to its adjudication of that underlying

constitutional claim. See, e.g., Mathias v. Superintendent Frackville, 876 F.3d 462, 479-80 (3d

Cir. 2017).

                                                 25
         Because a petitioner cannot prevail on an ineffective assistance claim unless he

establishes all prongs of the Strickland test, the Supreme Court permits courts to address only the

prejudice prong if it is more efficient to proceed in that manner. 466 U.S. at 697 (“If it is easier

to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.”) That is why in many instances the

Pennsylvania Supreme Court disposed of a claim by addressing only Strickland’s prejudice

prong and determining that Petitioner did not meet his burden under it.


                                                      Claim I

         Background

         Trial counsel filed a motion to suppress the confession Petitioner gave to Det. Logan on

September 10, 1997, on the grounds that Petitioner was incapable of making a valid waiver of his

Miranda rights because “he had just been removed from a psychiatric ward and was not capable

of giving his valid consent to be interrogated.” (Doc. 57-1 at 36). Trial counsel did not

introduce evidence to support the motion at the pre-trial hearing. 5 The Commonwealth presented

Det. Logan, who testified, as he would at the subsequent trial, that Petitioner was not under the

influence of alcohol or drugs when he waived his Miranda rights, a fact that Petitioner confirmed

in response to Det. Logan’s questions and when he signed the waiver form. (Id. at 45; Doc. 57-2

at 1). Det. Logan said that Petitioner was in full control of his faculties and understood what he

was doing when he gave his confession. (Doc. 57-2 at 2-3). When asked during cross-

examination whether Petitioner had been in the hospital’s psychiatric ward that day, Det. Logan

replied that Petitioner only visited the general emergency room. (Id.) He also said that

5
          At the PCRA hearing, trial counsel testified that, in his opinion, “[i]n a homicide there is no suppression”
and that the purpose of filing the motion to suppress was “very much CYA [cover your own ass].” (PCRA Hr’g Tr.
at 36; id. at 52 (“In every homicide it is CYA, standard CYA.”)).


                                                          26
Petitioner told him that he went to the hospital because his mother had urged him to go there, not

because he thought he was in need psychiatric care. (Id. at 3-4). At the conclusion of the

hearing, the trial court denied Petitioner’s motion to suppress. (Id. at 8).

       In Claim I, Petitioner contends that trial counsel was ineffective for failing to introduce at

the suppression hearing available evidence that would have shown that, when he waived his

Miranda rights, he was an alcoholic, was suffering from alcohol withdrawal, and had brain

damage that affected his cognitive function. If evidence of his impairments had been presented

at the suppression hearing, Petitioner argues, there is a reasonable probability that the trial court

would have found that his waiver of his Miranda rights was not knowing and intelligent and

would have granted his motion to suppress.

       The PCRA court rejected Claim I because it did not find credible the evidence Petitioner

relied upon to support the underlying Miranda claim. (PCRA Op. II, Doc. 38-4 at 15-28; PCRA

Op. I, Doc. 38-1 at 19-20). It found that Petitioner’s evidence was contradicted by the medical

records from his visit to St. Francis Hospital on September 10, 1997, which occurred shortly

before he gave his confession to Det. Logan and, therefore, provided an accurate assessment of

Petitioner’s mental and physical health when he gave it. Those medical records refuted

Petitioner’s “position that he was physically or mentally incapable of waiving his Miranda

rights.” (PCRA Op. I, Doc. 38-1 at 19). For example, the PCRA court explained, at

approximately 12:00 p.m., Petitioner’s breathalyzer reading was .000, and notations in the

records described his physical status as “stable,” his level of consciousness as “alert,” his

impulse control as “good,” and his behavior as “cooperative.” (PCRA Op. II, Doc. 38-4 at 20).

The records reflected that Petitioner “deni[ed] any current withdrawal,” indicated that his

appearance was “appropriate,” his speech was “normal in tone, rate, and volume,” the “content



                                                  27
of speech and thought” was “normal” and his perception was not distorted. (Id. at 20-21). The

PCRA court also found persuasive Det. Logan’s PCRA testimony, which was consistent with

that which he had given at the suppression hearing and at trial. (Id. at 21; PCRA Op. I, Doc. 38-

1 at 19).

        Petitioner’s friend, Brian Dallas, visited him at the police station on September 10, 1997.

Dallas testified at the PCRA hearing that Petitioner looked “confused,” “out of it,” smelled of

alcohol and appeared to be in state of shock. (PCRA Hr’g Tr. at 543-44). The PCRA court

found that Dallas’s testimony was “neither credible nor persuasive” because his observations

were contradicted by the results of the examination given to Petitioner earlier that day at

St. Francis Hospital. (PCRA Op. II, Doc. 38-4 at 23-24).

        Guy-McCorkle gave testimony at the PCRA hearing that was consistent with that she had

given at trial. (PCRA Hr’g Tr. at 98-102). The PCRA court found that the Pennsylvania

Supreme Court’s prior assessment of Guy-McCorkles’s credibility in Mitchell I was “equally

applicable to the present issue.” (PCRA Op. II, Doc. 38-4 at 22). Specifically, the PCRA court

agreed that her description of Petitioner’s demeanor at the September 9, 1997, preliminary

hearing was “‘dubious considering that she was willing to have him sign an acknowledgement

that he fully understood the nature of the proceeding and his rights[,]’” and that “‘her contact

with [Petitioner] was limited, her description of his behavior was vague, and she merely offered

her lay opinion of [Petitioner’s] demeanor during her three encounters with him around the time

of the murder.’” (Id. at 22) (quoting Mitchell I, 902 A.2d at 446).

        Petitioner also relied upon the PCRA testimony of Dr. Clark, who did not examine or

meet with Petitioner. He formed his opinion based upon a review of Petitioner’s medical and

psychological records, the trial testimony, and other evidence introduced during the PCRA



                                                 28
hearing. (PCRA Hr’g Tr. at 389, 403). The PCRA court found that Dr. Clark’s PCRA testimony

“was neither credible nor persuasive” and explained:

        Dr. Clark’s opinion that Petitioner was suffering from the effects of alcohol
        withdrawal or other cognitive defects at the time he was given his Miranda rights
        on September 10 was legally insufficient as he acknowledged that it was
        speculation and was clearly not rendered to a reasonable degree of medical
        certainty…. His general testimony concerning the possible effects of alcohol on a
        juvenile ignored the findings made at St. Francis Hospital during a detailed
        examination of Petitioner shortly before he was taken into custody and given the
        Miranda rights. Dr. Clark refers to a single entry at 12:00 p.m. that Petitioner had
        a pulse of 104 but offers no explanation as to how the other findings during the
        examination as set forth above comport with his opinion.


(PCRA Op. II, ECF No. 38-4 at 21-22).

        In affirming the PCRA court’s decision denying Claim I, the Pennsylvania Supreme

Court first observed:

        The voluntariness standard of Miranda requires that the prosecution prove by a
        preponderance of the evidence that the waiver is knowing and intelligent. This
        requires a two-step analysis. First, the waiver must have been voluntary in the
        sense that it was an intentional choice made without any undue governmental
        pressure; and, second, that the waiver must have been made with a full
        comprehension of both the nature of the right being abandoned and the
        consequences of that choice.


Mitchell II, 105 A.3d at 1268 (quoting Commonwealth v. Logan, 549 A.2d 531, 537 (Pa. 1988)).

It then summarized the testimony and evidence that Petitioner presented in support of Claim I,

id. at 1268-70, explained why the PCRA court had rejected it, and held that under the applicable

standard of review it was “bound by the PCRA court’s credibility determinations, which are

supported by the record[.]” Id. at 1270-71. 6




6
         Under Pennsylvania law, a PCRA court’s credibility determinations, when supported by the record, are
binding upon the state appellate court. Mitchell II, 105 A.3d at 1265 (citing, inter alia, Commonwealth v. Roney,
79 A.3d 595, 603 (Pa. 2013)).


                                                        29
       The Pennsylvania Supreme Court also addressed additional evidence Petitioner cited in

support of his underlying Miranda claim (such as that given by Dr. Crown, Dr. Dudley, Harrell

and Petitioner’s father), and determined that it did not establish “that he did not make his waiver

with full comprehension of both the nature of the right being abandoned and the consequences of

that choice.” Id. at 1270 n.11. It held:

       We discern no error in the PCRA court’s finding that, based on the credible
       evidence and testimony presented at the PCRA hearing, there was no obvious
       objective indication that [Petitioner] suffered from any mental illness or
       diminished capacity at the time he waived his Miranda rights, such that the police
       conduct can be viewed as unconstitutional manipulation warranting suppression.
       Moreover, the totality of the circumstances surrounding [Petitioner’s] waiver of
       his Miranda rights and confession do not suggest that [his] alleged mental status
       interfered with the important, but simple (all he needs to say is “no”) choice of
       whether to waive his constitutional rights. See Sepulveda, supra. Thus, since the
       evidence [Petitioner] posits trial counsel should have presented at the
       suppression hearing would not have established that [his] alleged mental health
       issues interfered with his waiver, we conclude trial counsel was not ineffective in
       this regard.


Id. at 1271 (emphasis added).

       Petitioner also contends in Claim I that trial counsel was ineffective for failing to present

at the suppression hearing and at trial testimony from a forensic pathologist, such as that given at

the PCRA hearing by Dr. Wetli, to support the argument that his confession was unreliable

because it was inconsistent with the physical evidence. In his confession to Det. Logan,

Petitioner stated that he ejaculated in Robin’s anus. Dr. Wetli, who examined the forensic

laboratory reports and the medical examiner’s file, testified at the PCRA hearing “that the report

from [Robin’s] rectal swab was negative for seminal fluid in the anal or rectal areas and that,

although there was sperm inside her vagina, there was insufficient evidence to determine whether

the ejaculate was ‘fresh.’” Id. (quoting PCRA Hr’g Tr. at 493-94). Petitioner also relied upon

evidence that no blood was recovered from the clothes he wore when he killed Robin, and that


                                                30
the autopsy report indicated that Robin’s vagina, perineum and anus did not show any recent

injury. (PCRA Op. II, Doc. at 38-4 at 25-26).

        The PCRA court rejected Petitioner’s contention that Dr. Wetli’s testimony “indicates

that [his] confession was so inherently unreliable and contradictory that it should not be

admissible or is evidence that the confession was coerced.” (Id. at 26). Dr. Wetli testified at the

PCRA hearing that the absence of blood on Petitioner’s clothing did not “shock” him (PCRA

Hr’g Tr. at 499), and in rejecting Claim I, the PCRA court quoted Dr. Wetli’s explanation that

the stab wounds Robin sustained “did not injure or sever any major vessels, so most of the

bleeding would have been superficial. It would be less likely to have blood on the clothing at

that point. There could be blood, but the absence of blood doesn’t tell you very much.” (PCRA

Op. II, Doc. 38-4 at 25-26) (quoting PCRA Hr’g Tr. at 496). The PCRA court also noted that

Dr. Sutkin, who was the doctor who examined Robin at Magee Women’s Hospital after the

September 1, 1997, rape, testified at Petitioner’s trial that it is not unusual for there to be an

absence of injury to the vagina or rectum during forced penetration. (Id. at 26-27) (citing Trial

Tr. at 100-01).

        The PCRA court concluded that “[c]onsidering the testimony of Dr. Wetli and Dr. Sutkin,

there is no evidence of inconsistencies that would lead to the conclusion that Petitioner’s

confession was involuntary or coerced.” (Id. at 27). It then summarized the numerous factors

that it found undercut Petitioner’s contention that his confession was unreliable, such as the

accurate details he gave about where he had disposed of Robin’s clothing and his clothing

following the murder; his relationship with Robin; his rape of her on September 1, 1997; the

events leading up to the murder; the PFA hearing (including the room number of the hearing);




                                                  31
and the treatment he received at St. Francis Hospital a few hours before he gave confession, as

well as in 1992. (Id.; see also PCRA Op. I, Doc. 38-1 at 19-20).

       In affirming the PCRA court’s disposition of this part of Claim I, the Pennsylvania

Supreme Court first explained that the PCRA court had concluded that “to the extent that

[Petitioner’s] confession was inconsistent with the evidence, the alleged inconsistencies did not

provide a basis to conclude [his] confession was coerced, particularly in light of the otherwise

detailed nature of [his] confession, which [Petitioner] did not dispute. Moreover, there was no

evidence the interrogation was so manipulative or coercive that it deprived [Petitioner] of his

ability to make a free and unconstrained decision to confess.” Mitchell II, 105 A.3d at 1271. It

held that the PCRA court’s factual findings regarding the reliability of his confession were

supported by the record and, therefore, Petitioner failed to meet his evidentiary burden with

respect to this part of Claim I. Id.

       Discussion

       Because much of the Pennsylvania Supreme Court’s adjudication of Claim I was

premised upon credibility determinations and findings of fact made by the PCRA court, this

Court will first address the two provisions of AEDPA that pertain to such findings by the state

courts–§ 2254(e)(1) and § 2254(d)(2). As set forth above, under § 2254(e)(1), this Court is

bound by the credibility determinations and findings of fact that the PCRA court made unless

Petitioner identified “clear and convincing evidence” that the PCRA court was wrong. He has

not met his burden. Petitioner cites portions of the testimony and documentary evidence

introduced at the PCRA hearings that he contends support his allegations, but none of it is

sufficient to satisfy the burden imposed upon him by § 2254(e)(1). Petitioner likewise has not

demonstrated that the Pennsylvania Supreme Court’s adjudication of Claim I “was based on an



                                                32
unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(2). It had before it the requisite evidence necessary for its

adjudication to withstand review under § 2254(d)(2)’s deferential standard. Although there can

be the rare case where “[a] federal court can disagree with a state court’s credibility

determination and, when guided by AEDPA, conclude the decision was unreasonable [under

§ 2254(d)(2)] or that the factual premise was incorrect by clear and convincing evidence [under

§ 2254(e)(1)]” Miller-El, 537 U.S. at 340, this case is not one of them. There is no basis on the

record before this Court to determine that Petitioner has overcome AEDPA’s deference to the

state courts’ factual determinations. See Vickers, 858 F.3d at 850 (even in pre-AEDPA cases,

“‘federal habeas courts [had] no license to redetermine credibility of witnesses who demeanor

ha[d] been observed by the state trial court, but not by them’”) (quoting Marshall v. Lonberger,

459 U.S. 422, 434 (1983) (bracketed text added by the court of appeals)).

        Turning next to whether Petitioner has overcome AEDPA’s standard of review at

§ 2254(d)(1) (which applies to mixed questions of law and fact), this Court’s only inquiry here is

whether he satisfied his burden of establishing that the Pennsylvania Supreme Court’s decision

was “an unreasonable application of” Strickland. 7 He has not, because none of his criticisms of

the Pennsylvania Supreme Court’s decision to deny Claim I demonstrate that its adjudication

was “so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

        Petitioner argues that trial counsel’s failure to present testimony at the suppression

hearing, or at trial, to challenge the reliability of his confession was not premised upon a strategic

decision to utilize defense funds elsewhere, and that to the extent that the PCRA court held that it

7
          Petitioner does not argue that the Pennsylvania Supreme Court’s adjudication of Claim I was “contrary to”
either Strickland or Miranda, or that it was “an unreasonable application of” Miranda.


                                                        33
was, that decision was a mischaracterization of trial counsel’s PCRA hearing testimony. This

argument does not satisfy Petitioner’s burden under § 2254(d) because the Pennsylvania

Supreme Court did not reject Claim I on the grounds that trial counsel proceeded the way he did

for strategic reasons. Rather, it denied Claim I because the PCRA court’s credibility

determinations were supported by the record, Petitioner did not establish that his underlying

Miranda claim had merit and that the PCRA court’s factual findings regarding the reliability of

his confession were supported by the record. Mitchell II, 105 A.3d at 1266-71.

         Petitioner also contends that the Pennsylvania Supreme Court’s adjudication was an

“unreasonable application of” Strickland because it did not consider the cumulative prejudicial

effect of trial counsel’s failure to present at the suppression hearing the evidence Petitioner

introduced at the PCRA hearing in support of Claim I. This argument is not persuasive. The

PCRA court’s credibility determinations precluded Petitioner from being able to satisfy

Strickland’s prejudice component because it rejected the evidence that he relied upon to support

Claim I.

         In conclusion, because this Court is bound by the PCRA court’s findings of fact and

credibility determinations under § 2254(e)(1), and because Petitioner did not overcome the

burden imposed upon him by either § 2254(d)(1) or (d)(2), under which this Court must evaluate

the Pennsylvania Supreme Court’s adjudication of Claim I, Petitioner is not entitled to habeas

relief on it. Jurists of reason would not find it debatable that this claims lack merit; therefore, a

certificate of appealability is denied. 8


8
          AEDPA codified standards governing the issuance of a certificate of appealability for appellate review of a
district court’s disposition of a habeas petition. 28 U.S.C. § 2253 (“A certificate of appealability may issue...only if
the applicant has made a substantial showing of the denial of a constitutional right.”). Where the district court has
rejected a constitutional claim on its merits, “[t]he petitioner must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484
(2000).


                                                          34
                                              Claim II

       Background

       At Petitioner’s plea hearing on the rape and IDSI counts, the trial court read each of the

charges to him and the prosecutor recited the confession that he gave to Det. Logan. (Plea Hr’g

Tr., 10/1/99, at 3-16). Petitioner stated that he understood the charges and did not have any

mental or physical illness that affected his ability to understand his rights or the voluntary nature

of his plea. (Id. at 5, 18). He said that he was pleading guilty because “I admit that I committed

these crimes. I'm admitting it.” (Id. at 19). Petitioner signed and dated the guilty plea form in

which he acknowledged, among other things, that he discussed with trial counsel how the facts

of the case proved the elements of each of the charged offenses. (Doc. 25-8 at 1-10).

       Before the plea hearing concluded, both the court and the prosecutor made it clear to

Petitioner that the jury would hear evidence about, and would receive an instruction on, the rape

and IDSI counts because they were the underlying felonies to support a conviction of second-

degree murder, one of the crimes to be charged to the jury. (Plea Hr’g Tr., 10/1/99, at 20-21).

Had that information conflicted with anything that trial counsel had said to him, Petitioner could

have informed the court at that time. He did not do so. The trial court accepted Petitioner’s

pleas and deferred imposition of the sentence on the rape and IDSI until after the trial on the

remaining charges. (Id.)

       In December 1999, about two months after his trial but before the trial court imposed his

sentences, Petitioner, through penalty-phase counsel, filed a motion to withdraw his guilty pleas.

(Doc. 27-1 at 8-10; Hr’g Tr., 12/8/99, at 2-3). At a hearing on the motion held on

January 7, 2000, Petitioner testified that he entered his pleas because trial counsel told him that



                                                 35
no evidence pertaining to the September 10, 1997, rape and IDSI would be introduced at trial or

considered by the jury as an aggravating factor. (Doc. 58-1 at 3-5). The trial court did not credit

Petitioner’s testimony and denied his motion to withdraw his guilty pleas. See Mitchell II, 105

A.3d at 1272. It observed that Petitioner entered his pleas “largely for strategic purposes” and

that it enabled trial counsel to argue to the jury that Petitioner was remorseful and had taken full

responsibility for the rape and IDSI. Id. at 1272 n.13 (quoting Hr'g Tr., 2/10/00, at 3-4).

         In Claim II, Petitioner contends that his trial counsel was ineffective for advising him to

enter his guilty pleas. 9 The Supreme Court, in Hill v. Lockhart, 474 U.S. 52 (1985), explained

that “[t]he longstanding test for determining the validity of a guilty plea is whether the plea

represents a voluntary and intelligent choice among the alternative courses of action open to the

defendant.” 474 U.S. at 56 (internal quotations and citations omitted). Where, as is the case

here, the petitioner entered his plea upon the advice of counsel, he must satisfy the Strickland

standard in order to prevail on his challenge to his guilty plea. Id. at 58-59. The voluntariness of

the plea depends on whether his “counsel’s advice ‘was within the range of competence

demanded of attorneys in criminal cases.’” Id. at 56 (quoting McMann v. Richardson, 397 U.S.

759, 771 (1970)). See also Tollett v. Henderson, 411 U.S. 258, 267 (1973)).

         Petitioner contends, as he did in his post-trial motion, that he entered his pleas based

upon the erroneous advice from trial counsel that, if he did so, evidence concerning the rape and

IDSI would not be presented to the jury. It is Petitioner’s burden to prove this assertion. The

PCRA court found that he did not meet his burden, explaining “[t]here was no testimony at the


9
          The Supreme Court has strictly limited the circumstances under which a guilty plea may be attacked on
collateral review. Bousley v. United States, 523 U.S. 614, 621 (1998) (“‘it is well settled that a voluntary and
intelligent plea of guilt made by an accused person, who has been advised by competent counsel, may not be
collaterally attacked.’”) (quoting Mabry v. Johnson, 467 U.S. 504, 508 (1984). “Indeed, ‘the concern with finality
served by the limitation on collateral attack has special force with respect to convictions based on guilty pleas.’” Id.
(quoting United States v. Timmreck, 441 U.S. 780, 784 (1979)).


                                                          36
PCRA hearing that Petitioner was advised by [trial counsel] that if Petitioner entered into the

plea that absolutely no evidence of the rape or IDSI would be presented to the jury during the

guilty or penalty phases of the case.” (PCRA Op. II, Doc. 38-4 at 32). The PCRA court quoted

from the transcript of the plea hearing (id. at 33-34), which demonstrated that Petitioner “was

aware that evidence regarding the rape and IDSI would be heard by the jury.” (Id. at 34; see also

PCRA Op. I, Doc. 38-1 at 22). Additionally, “the PCRA court discounted [Petitioner’s] reliance

on [the] self-serving testimony” he gave at the January 7, 2000, plea withdrawal hearing.

Mitchell II, 105 A.3d at 1272.

         Petitioner also argues that trial counsel’s advice was deficient because the evidence to

support the rape and IDSI charges was “weak.” In support of this allegation, he once again relies

upon evidence that there was an absence of physical injuries to Robin’s vagina and anus and no

seminal fluid in her anus. He contends that, instead of advising him to enter his pleas, trial

counsel should have contested the rape and IDSI counts at trial and argued to the jury that it

should acquit him of those counts, that he was not guilty of even second-degree (felony) murder,

and that, at most, he was guilty of voluntary manslaughter. 10

         Trial counsel testified at the PCRA hearing that he was aware that the laboratory reports

showed the absence of seminal material in Robin’s anus, but he explained that he did not believe

that the jury would acquit Petitioner of the rape and IDSI counts and advised Petitioner to plead

guilty so as not to focus a defense on the details of those crimes (PCRA Hr’g Tr. at 30, 35-36,

46-47), which trial counsel described as “ugly” and “prejudicial” (id. at 46-47). His aim was to



10
         Petitioner contends that another option available to trial counsel was to move to quash the rape and IDSI
counts. This argument is precluded by the analysis of Claim I. The state courts did not find credible the evidence he
introduced at the PCRA hearing to support his claim that counsel could have prevailed on the suppression motion.
Since the confession was admissible, there were no grounds for the defense to move to quash the rape and IDSI
counts.


                                                         37
“get the jury not to hate [Petitioner], to try to see him [as] a human being, to try to see that with

his disability, he was not cognizant. I did not want to spend a lot of time with the details of

dealing with the rape because I thought they would make him more dislikable.” (Id. at 35-36).

       Trial counsel testified that he did consider whether to argue to the jury that the only crime

of which Petitioner was guilty was voluntary manslaughter. (Id. at 61-62). He determined that

was not a viable option, because it would have required that Petitioner testify at trial and for the

defense to argue that Petitioner killed Robin as a result of serious provocation on her part, an

argument he believed would not have gone over well with the jury. (Id. at 62).

       The PCRA court credited trial counsel’s testimony and held:

       The record establishes that [his] strategy was not designed to completely prevent
       the admission of the evidence regarding the rape and the IDSI during the guilty
       and penalty phases of the case but was an attempt to minimize it. It was also
       noted that the strategy allowed counsel to argue to the jury that Petitioner was
       willing to accept responsibility for some of his actions.


(PCRA Op. II, Doc. 38-4 at 34). It concluded that, under the circumstances, trial counsel’s

advice to Petitioner to enter his pleas was objectively reasonable under the Strickland standard:

       [Trial counsel] was faced with fashioning a defense strategy in light of the very
       compelling evidence against Petitioner. Petitioner gave detailed confessions to
       both the September 1 and September 10 crimes and had written letters to [Britton]
       after the murder that indicated that [Robin] “deserved was she got.” Petitioner
       was subject to a PFA order at the time that he killed his wife on September 10 and
       then later that morning went to the PFA hearing pretending that he was unaware
       that he had murdered her only hours before, resulting in the PFA hearing being
       dismissed. His description of the murder was detailed and graphic and
       demonstrated that he went to lengths to hide the evidence of the crimes. His
       letters, as noted above, demonstrated not only a complete lack of remorse for his
       crimes but also expressed disdain for the victim and what she endured and further
       expressed the belief that “death as too good for her.” In addition, it is clear that
       upon a conviction of first degree murder, Petitioner would be found to be subject
       to at least one undisputed aggravating circumstance, that is, that he was subject to
       a PFA order protecting [Robin] at the time he killed her. Therefore, to argue that
       Petitioner was placed in jeopardy of the death penalty solely as a result of the plea
       which [trial counsel] recommended is meritless.


                                                  38
(Id. at 35-36) (footnote omitted).

       In affirming the PCRA court’s decision, the Pennsylvania Supreme Court recognized that

“[a]llegations of ineffectiveness in connection with the entry of a guilty plea will serve as a basis

for relief only if the ineffectiveness caused [Petitioner] to enter an involuntary or unknowing

plea. In determining whether a guilty plea was entered knowingly and intelligently, a reviewing

court must review all of the circumstances surrounding the entry of the plea.” Mitchell II, 105

A.3d at 1272 (internal quotations and citations omitted). It agreed with the PCRA court that

Petitioner failed to establish Strickland’s deficient performance prong. Id. at 1271-73. It

summarized the PCRA court’s analysis and held that its “credibility determinations and

findings…are supported by the record and its legal conclusions are free of error.” Mitchell II,

105 A.3d at 1273.

       Discussion

       Petitioner argues this Court should not apply § 2254(d)’s deferential standard of review

to Claim II, and instead review it de novo, because the Pennsylvania Supreme Court allegedly

relied “strictly on state law” in finding trial counsel’s performance was not deficient. This Court

rejects that argument. As set forth above, Pennsylvania courts apply Strickland’s standard when

they evaluate ineffective assistance claims and both the PCRA court and the Pennsylvania

Supreme Court applied that standard when they ruled upon Claim II and all of Petitioner’s other

ineffectiveness claims. (PCRA Op. II, Doc. 38-4 at 8-9, 28-37; Mitchell II, 105 A.3d at 1266,

1271-73). Moreover, a state court adjudication is not “contrary to…clearly established Federal

law, as determined by the Supreme Court,” 28 U.S.C. § 2254(d)(1), merely because it does not

cite Supreme Court authority. Bell v. Cone, 543 U.S. 447, 455 (2005) (per curiam) (“Federal




                                                 39
courts are not free to presume that a state court did not comply with constitutional dictates on the

basis of nothing more than a lack of citation.”). 11

         Petitioner next argues that the Pennsylvania Supreme Court applied a rule that was

“contrary to” the analysis required by Strickland and Hill because it allegedly improperly

equated the ineffective assistance claim with an involuntary plea claim. This argument likewise

has no merit. The Pennsylvania Supreme Court recognized that Petitioner could establish that

his pleas were involuntary or unknowing if he demonstrated that his trial counsel performed

deficiently in advising him to enter them. Mitchell II, 105 A.3d at 1272. It then evaluated

Petitioner’s claim under the Strickland standard, and held that the PCRA court correctly

concluded that Petitioner did not establish that trial counsel gave him unreasonable advice. Id. at

1273 (“The PCRA court deemed trial counsel’s PCRA testimony to be credible, thus concluding

trial counsel advised [Petitioner] to plead guilty in order to minimize the jury’s exposure to the

evidence of the sexual offenses, and not, as alleged by [Petitioner], advised that such a plea

would absolutely bar the jury from hearing any evidence of the sexual offenses during the guilt

and penalty phases.”). Therefore, the Pennsylvania Supreme Court applied the analysis required

by Strickland and Hill when it evaluated Claim II and its adjudication was not “contrary to”

those decisions.

         Petitioner also argues that the Pennsylvania Supreme Court’s adjudication was “an

unreasonable application of” Strickland. Because the Pennsylvania Supreme Court denied

Claim II on the basis that Petitioner failed to establish Strickland’s deficient performance prong,

Petitioner faces a particularly difficult burden here. Trial counsel’s advice was premised


11
         In fact, § 2254(d)(1) “does not even require awareness of [Supreme Court] cases, so long as neither the
reasoning nor the result of the state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002) (per
curiam).


                                                         40
precisely upon the type of strategic decisions that the Supreme Court in Strickland held to be

protected from second-guessing. 466 U.S. at 690-91. “Even under de novo review, the standard

for judging counsel’s representation is a most deferential one. Unlike a later reviewing court, the

attorney observed the relevant proceedings, knew of materials outside the record, and interacted

with the client, with opposing counsel, and with the judge. It is ‘all too tempting’ to ‘second-

guess counsel’s assistance after conviction or adverse sentence.’” Richter, 562 U.S. at 105

(quoting Strickland, 466 U.S. at 689). When AEDPA’s standard or review applies, as it does

here, the burden upon a petitioner is all the more difficult to overcome:

       Establishing that a state court’s application of Strickland was unreasonable under
       § 2254(d) is all the more difficult. The standards created by Strickland and
       § 2254(d) are both “highly deferential,” [Strickland, 466 U.S.] at 689; Lindh v.
       Murphy, 521 U.S. 320, 333, n.7 (1997), and when the two apply in tandem,
       review is “doubly” so, [Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)]. The
       Strickland standard is a general one, so the range of reasonable applications is
       substantial. [Id.] Federal habeas courts must guard against the danger of
       equating unreasonableness under Strickland with unreasonableness under
       § 2254(d). When § 2254(d) applies, the question is not whether counsel's actions
       were reasonable. The question is whether there is any reasonable argument that
       counsel satisfied Strickland's deferential standard.


Id. (parallel citations omitted) (emphasis added).

       The Pennsylvania Supreme Court agreed with the PCRA court that trial counsel’s advice

to plead guilty to the rape and IDSI counts certainly fell within the wide range of reasonable

professional assistance. Its decision was not “so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Richter, 562 U.S. at 103. Therefore, Petitioner has not satisfied the

“unreasonable application of” clause of § 2254(d)(1).

       The only remaining inquiry in this Court’s evaluation of Claim II is whether Petitioner

satisfied his burden of demonstrating that the Pennsylvania Supreme Court’s adjudication of


                                                 41
Claim II “resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). He has

not. This Court is bound by the PCRA court’s credibility determinations and findings of fact

under § 2254(e)(1), and the Pennsylvania Supreme Court had sufficient evidence in the record

before it to withstand review under § 2254(d)(2).

        Finally, this Court rejects Petitioner’s characterization of the evidence of rape and IDSI

as “weak.” He confessed to Det. Logan that he committed those crimes and that confession was

powerful and probative evidence of his guilt. Additionally, as the PCRA court pointed out,

Dr. Sutkin testified at Petitioner’s trial that it is not unusual for there to be an absence of injury to

the vagina or rectum during forced penetration. (PCRA Op. II, ECF No. 38-4 at 26-27) (citing

Trial Tr. at 100-01). Therefore, the Commonwealth would have been able to use that type of

testimony to neutralize any argument from the defense that the lack of injury to Robin’s vagina

or rectum supported a finding that Petitioner did not commit rape or IDSI during the

September 10, 1997, attack. Petitioner argues Dr. Sutkin was testifying about the

September 1, 1997, rape, during which Petitioner used a lubricated condom, and that there is no

evidence that Petitioner used a condom during the September 10, 1997, rape and IDSI. Trial

counsel could have argued that point to the jury, but that would have required the defense to put

additional focus on the details of the rape and IDSI, something trial counsel wisely wanted to

avoid. As for the absence of seminal fluid in Robin’s anus, that fact does not lead to the

conclusion that the evidence of the crime of IDSI crime was weak when considered together with

Petitioner’s confession and the other circumstantial evidence of his guilt. Moreover, the

Commonwealth did not have to prove that Petitioner ejaculated to convict Petitioner of either

IDSI or rape.



                                                   42
       Based upon all of the foregoing, Claim II is denied. This Court is bound by the PCRA

court’s findings of fact and credibility determinations under § 2254(e)(1), and Petitioner has not

overcome the burden imposed upon him by either § 2254(d)(1) or (d)(2), under which this Court

must evaluate the Pennsylvania Supreme Court’s adjudication of Claim II. Therefore, Petitioner

is not entitled to habeas relief on it. Because jurists of reason would not find it debatable that

Claim II lacks merit, a certificate of appealability is denied.


                                       Claims III, IV and V

       Background

       On August 1, 2007, early in the litigation of Petitioner’s first PCRA proceeding, one of

his attorneys with the FCDO, Carol Wright, and an investigator, Amy Hurd, met with Britton to

discuss Petitioner’s case. Wright did not testify at the PCRA hearing. Her affidavit (Doc. 6-11

at 17-19), which was dated August 14, 2009, was admitted as an exhibit. In it, Wright averred

that she and Hurd interview Britton in person on August 1, 2007. They discussed, among other

things, Britton’s telephone conversations with Petitioner the morning of the murder. (Id. at 18;

PCRA Op. II, 38-5 at 1). Over seven months later, on March 20, 2008, Wright spoke with

Britton again. During this conversation, Britton disclosed to Wright the information discussed

below, upon which Claims III, IV and V are premised.

       Two officers met with Britton on October 3, 2012, prior to the PCRA hearing, and their

report (Doc. 6-11 at 44-45) was introduced as an exhibit at it. The officers reviewed Wright’s

affidavit with Britton, and they wrote in their report that Britton told them that Wright’s account

was “fairly accurate. But [Britton] mentioned that she felt pressured by Carol Wright while

answering questions.” (Id. at 44). After Britton’s March 20, 2008, interview with Wright,

Britton refused to be interviewed by Petitioner’s attorneys. (PCRA Hr’g Tr. at 72-75).

                                                  43
        When she testified at the PCRA hearing in October 2012, Britton said she spoke briefly

with two officers at the scene of the crime the morning of September 10, 1997, not long after

Robin’s body had been discovered in the vacant lot, which was located beside a firehouse. She

“didn’t have very much to say” (id. at 79), was “there maybe five minutes,” and told them she

knew nothing about the murder. (Id. at 84-85). Britton explained that at the time she “was dazed

and in shock” and was traumatized by all that had occurred. (Id. at 85-86). She said that it was

not until she went to sleep that night that “everything started coming back to me. I started

hearing [Petitioner’s] voice and the conversations, and I thought I was losing my mind[.]” (Id. at

80). Britton testified that she went to a counselor the next day, later sought treatment with a

therapist, and that her doctor told her that the trauma of the event had initially affected her

memory. (Id. at 86-89). Britton insisted that her trial testimony was true. (Id.)

        Britton further testified that no one from Petitioner’s defense team interviewed her prior

to the trial and that, if they would have, she would have disclosed how she came to remember her

telephone calls with Petitioner. (Id. at 82). She believed she told the prosecutor during a pre-

trial interview how her memory came back to her. (Id. at 79-82). However, Britton gave her

statement to the police on July 23, 1998, and the report of that statement indicates that she did

not disclose to the police how she retrieved her memory. 12 (Doc. 6-11 at 42-43). She also met

with the prosecutor prior to the trial, reviewed her July 23, 1998 statement and made handwritten

corrections and modifications to it, and that edited statement indicates that she did not disclose

the information to the prosecutor. (Doc. 26-2 at 33-35; PCRA Hr’g Tr. at 167-68, 171; PCRA

Op. II, Doc. 38-5 at 2).



12
         At the PCRA hearing, Britton said that she could not remember whether she or the police initiated contact
on July 23, 1998. (PCRA Hr’g Tr. at 76).


                                                        44
        When the prosecutor testified at the PCRA hearing, he said that Britton did not reveal to

him how she remembered her telephone conversations, and that the first time he learned that

information was when he was notified that his testimony was required at the PCRA hearing.

(PCRA Hr’g Tr. at 169). He said that if Britton had disclosed that information to him, or if he

had learned of it from any other source, he “[a]bsolutely” would have disclosed it to Petitioner’s

attorneys. (Id.; id. at 168-73). The prosecutor said that he had “an open file” practice in which

he disclosed everything to the defense. (Id. at 165).

        The prosecutor testified that the first police officers who arrive at a crime scene generally

complete a standard form, referred to as a “3-0” or initial report, registering any persons who

were present at the scene “who may have relevant information.” (Id. at 173). He said that, to his

knowledge, there was no interview of Britton and, therefore, no initial report regarding her. (Id.

at 166-67). If in fact she spoke briefly with officers at the scene of the crime, the prosecutor

explained, no report would have been generated noting her comments to them because she did

not disclose that she had information about the murder and was not considered a witness at that

time. (Id. at 166-67, 173-74). He elaborated:

        Interviews were not generated of persons who provided no information, or
        bystanders. Robin’s body was found in an open lot near her home, next to the
        firehouse. So I would imagine on Hamilton Avenue, [a] busy area of Homewood,
        there were probably a lot of onlookers who were interested in the case. But Sheila
        Britton was never initially identified in any of the initial reports as a bystander or
        a person who had any information.


(Id. at 167).

        Trial counsel’s PCRA testimony corroborated the prosecutor’s testimony. He said that

they “had a fabulous relationship in terms of how we tried homicides[,]” and that the prosecutor

always told him when there was new discovery. (Id. at 49-50). Trial counsel insisted that if the

prosecutor had possessed the information at issue, he would have disclosed it to the defense.
                                                 45
(Id.) Trial counsel described the prosecutor as “one of the most honorable men I know” and said

that he did not play “games” with the defense. (Id. at 50).

       Petitioner’s Claims Pertaining to Britton

       In Claim III, Petitioner alleges that his trial counsel was ineffective for failing to

interview Britton prior to the trial. If trial counsel would have, Petitioner argues, Britton would

have told him how she remembered the telephone conversations, and he could have used that

information to impeach the portion of her trial testimony regarding those conversations. In

Claim IV, Petitioner asserts that the Commonwealth suppressed the statement Britton gave to the

police when she was at the scene of the crime the morning of the murder, in violation of its

obligations under Brady v. Maryland, 373 U.S. 83 (1963). In Claim V, Petitioner alleges that

Britton’s trial testimony was so unreliable that it rendered his trial fundamentally unfair.

               The Brady Claim

       The Court will first address Claim IV, the Brady claim. To prevail on it, Petitioner must

demonstrate that: (1) the evidence at issue was favorable to the defense; (2) the Commonwealth

suppressed the evidence; and (3) the evidence was material. See, e.g., Strickler v. Greene,

527 U.S. 263, 281-82 (1999). In denying this claim, the state courts concluded Petitioner failed

to demonstrate the second element–that the Commonwealth suppressed evidence. (PCRA Op. II,

Doc. 38-5 at 1-6; Mitchell II, 105 A.3d at 1277-78). The PCRA court credited the prosecutor’s

explanation as to why Britton’s statements to the police the morning of the murder would not

have been recorded in any report. (Id. at 5-6). It also found that Britton did not disclose any of

the information at issue when she gave her statement to the police on July 23, 1998; or when the

prosecutor interviewed her prior to the trial and gave her the opportunity to make corrections and

edits to her statement; or, most significantly, when Wright and Hurd interviewed her on



                                                 46
August 1, 2007. (Id. at 2-3, 5). In fact, the PCRA found, “the first time that Britton informed

any attorney or investigator of her contact with police on the morning of the murder and the

manner in which she recalled the phone calls” was when she spoke with Wright on

March 20, 2008, almost a decade after the trial. (Id. at 1; id. at 3).

        The Pennsylvania Supreme Court affirmed the PCRA court’s decision on the basis that

its factual findings were supported by the record and its conclusion that there was no Brady

violation was free of legal error. Mitchell II, 105 A.3d at 1277-78. In support of its

adjudication, it cited to specific portions of the prosecutor’s and trial counsel’s PCRA testimony.

Id. at 1278.

        Discussion

        Petitioner argues that the Pennsylvania Supreme Court’s adjudication of Claim IV was an

unreasonable determination of the facts under § 2254(d)(2). This argument is rejected. The

Pennsylvania Supreme Court had before it the requisite evidence necessary for its adjudication to

withstand review under § 2254(d)(2)’s deferential standard. Additionally, Petitioner has not

directed this Court to the required “clear and convincing evidence,” 28 U.S.C. § 2254(e)(1), that

the PCRA court’s findings of fact and credibility determinations were wrong. Therefore, this

Court must presume that they are correct.

        The only remaining inquiry for this Court in evaluating Claim IV is whether Petitioner

has established that the Pennsylvania Supreme Court’s adjudication was “an unreasonable

application of” Brady under § 2254(d)(1). 13 He has not. He argues that its adjudication was

unreasonable because the prosecutor’s testimony only established that he (the prosecutor) had no


13
         Petitioner makes no argument in support of a conclusion that the Pennsylvania Supreme Court’s
adjudication was “contrary to” Brady.



                                                       47
knowledge of whether a report had been prepared at the crime scene regarding Britton, not that

no report was generated. His argument misses the mark because it is his burden to prove that the

police recorded Britton’s statement and the Commonwealth suppressed it, and the state courts

concluded he did not meet that burden. There is no disputing that if Petitioner had proved that

officers at the crime scene had recorded Britton statement in an initial report, that their report

would be Brady material even if the prosecutor had no knowledge of it. See, e.g., Dennis, 834

F.3d at 284 (citing Strickler, 527 U.S. at 280 and Kyles v. Whitley, 514 U.S. 419, 438 (1995)).

Here, Petitioner failed to convince the state courts that the police who briefly spoke with Britton

at the scene of the crime generated a report pertaining to her. The PCRA court credited the

prosecutor’s testimony regarding why no report would have been prepared under the

circumstances (PCRA Op. II, Doc. 38-5 at 5-6), and as the Pennsylvania Supreme Court

explained, “since [Petitioner] failed to prove the evidence at issue ever existed, the PCRA court

concluded that [he] failed to establish a Brady violation.” Mitchell II, 105 A.3d at 1278.

       Based upon all of the foregoing, Claim IV is denied. This Court is bound by the PCRA

court’s findings of fact and credibility determinations under § 2254(e)(1), and Petitioner has not

overcome the burden imposed upon him by either § 2254(d)(1) or (d)(2), under which this Court

must evaluate the Pennsylvania Supreme Court’s adjudication of Claim IV. Therefore, Petitioner

is not entitled to habeas relief on it. Because jurists of reason would not find it debatable that

Claim IV lacks merit, a certificate of appealability is denied.

       The Ineffective Assistance of Counsel Claim

       Because Petitioner failed to establish the Commonwealth suppressed any evidence, this

Court next turns to Claim III, in which he contends that trial counsel was ineffective for failing

learn the information at issue because he did not interview Britton prior to the trial. The PCRA



                                                 48
court denied this claim because it rejected its premise, which is “that Britton would have advised

trial counsel of that information during any pretrial interview.” (PCRA Op. II, Doc. 38-5 at 2,

5). Britton testified at the PCRA hearing that she would have, but the PCRA court did not credit

this particular part of her testimony. (Id.) In support of its credibility determination, the PCRA

court pointed to the evidence summarized above: that Britton did not disclose any of the

information at issue when she gave her statement to the police on July 23, 1998; or when the

prosecutor interviewed her prior to the trial and gave her the opportunity to make corrections and

edits to her statement; or when Wright and Hurd interviewed her on August 1, 2007. (Id. at 2-3,

5).

         The Pennsylvania Supreme Court agreed with the PCRA court that Petitioner did not

satisfy Strickland’s prejudice prong. Mitchell II, 105 A.3d at 1273-77. It held that the PCRA

court’s determination that “there was no credible evidence establishing that any interview of

Ms. Britton by trial counsel prior to trial would have revealed the information at issue[,]” was “a

reasonable one deriving from the evidence presented at the PCRA hearing.” Id. at 1277. 14

         Discussion

         Petitioner contends that the Pennsylvania Supreme Court’s adjudication of Claim III

“resulted in a decision that was based on an unreasonable determination of the facts in light of

14
          The Pennsylvania Supreme Court observed also that “[c]ontrary to [Petitioner’s] assertion on appeal, the
PCRA court did not make a specific determination affirmatively finding that Ms. Britton’s PCRA testimony of how
she alleged to have remembered the telephone conversation was credible.” Mitchell II, 105 A.3d at 1276 n.18.
Petitioner attached to his Reply (Doc. 55-1 at 2) a screenshot from Vista Behavioral Health Associates Inc., showing
that Britton was referred to this mental health center on September 11, 1997, the day after Robin’s murder. That
document, Petitioner asserts, supports his contention that Britton was telling the truth when she explained how she
came to remember the telephone conversations. This Court cannot consider that document when it evaluates
Claim III under AEDPA’s standard of review at § 2254(d) because review under it is limited to the record that was
before the state court. 28 U.S.C. § 2254(d)(2) (inquiry when this subsection of AEDPA applies is limited to “the
evidence presented in the State court proceeding.”); Cullen v. Pinholster, 563 U.S. 170, 180-86, and 185 n.7 (2011)
(review under § 2254(d)(1), like that under § 2254(d)(2), is limited to the state court record). Additionally, the state
courts did not deny Claim III because the PCRA court did not credit Britton’s testimony as to how she remembered
her telephone conversations. They denied it because Petitioner did not persuade them that Britton would have
disclosed to trial counsel how she remembered those conversations.


                                                          49
the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). In support, he

asserts that if trial counsel had interviewed Britton, he would have asked her the obvious

question – why did it take her over ten months to go to the police? – and Britton would have

disclosed to him how she came to remember the telephone calls. But the PCRA court did not

credit Britton’s PCRA testimony that she would have disclosed the information to trial counsel,

and this Court must apply the presumption of correctness to the PCRA court’s determination

unless Petitioner directed this Court to “clear and convincing evidence[,]” 28 U.S.C.

§ 2254(e)(1), that it was wrong.

       In support of his contention that he has overcome the deference this Court must afford to

the PCRA court’s findings, and the Pennsylvania Supreme Court’s reliance on those findings

when it denied Claim III, Petitioner cites the Court of Appeals for the Third Circuit’s decision in

Rolan v. Vaughn, 445 F.3d 671 (3d Cir. 2006). In that case, Florencio Rolan told his trial

attorney that Daniel Vargas would support his self-defense claim. Rolan, 445 F.3d at 674-75.

Rolan’s attorney did not interview Vargas prior to the trial. A police detective did, and Vargas

refused to cooperate with him and said that he knew nothing about the crimes for which Rolan

was being prosecuted. Id. at 674. When Rolan’s attorney stated at the trial that he had no

witnesses to call for the defense, Rolan “pressed his attorney in open court to call Vargas” and

told the trial court that Vargas would be willing to testify on his behalf. Id. at 675-76. “After

some wrangling between counsel and the court, [Rolan’s attorney] refused to call” Vargas. Id. at

676. Rolan was convicted of first-degree murder and robbery. Id.

       Rolan claimed that his trial attorney was ineffective for failing to investigate Vargas’s

testimony and present him as a defense witness. At Rolan’s PCRA hearing, Vargas said that he

was not cooperative during his pre-trial interview with the detective because he did not want to



                                                 50
testify against Rolan and believed the prosecution wanted him to lie to support its case. Id.

Vargas stated that he would have testified for the defense if requested by Rolan’s trial attorney,

and he described the testimony that he would have given, which supported Rolan’s contention

that he acted in self-defense. Id.

         The PCRA court held that Rolan waived his ineffectiveness claim, but the Pennsylvania

Superior Court reached the merits and denied it because it “was unable to conclude that Vargas

was willing to appear on Rolan’s behalf at trial[.]” Id. (internal quotations omitted). The Third

Circuit held that “[t]he Superior Court’s finding that Vargas was not willing to testify on behalf

of Rolan was objectively unreasonable because it was not supported by the record. The Superior

Court concluded that Vargas was unwilling to testify on behalf of Rolan based on Vargas’s

unwillingness to cooperate with a detective. The court conflated Vargas's unwillingness to

cooperate with the police with a purported unwillingness to testify for the defendant.” Id. at 681.

         The state courts did not make the same error in Petitioner’s case and Rolan is

distinguishable. There was evidence introduced at Petitioner’s PCRA hearing to support the

PCRA court’s conclusion that Britton would not have disclosed the information at issue had trial

counsel interviewed her. 15 That evidence showed more than just that Britton did not reveal to

the police or the prosecutor how she remembered her telephone conversations with Petitioner. It

showed that Britton did not disclose the information to Petitioner’s attorney, Wright, and his

investigator, Hurd, when they interviewed her on August 1, 2007. Wright and Hurd, like

Petitioner’s trial counsel, would have wanted to know the answer to the “obvious question” of

why she did not give her statement to the police until July 23, 1998. Yet Britton did not reveal

15
         Another distinction is that Rolan told his counsel to interview Vargas and insisted that Vargas would
provide information to assist the defense. Petitioner has not directed this Court to evidence that he told his trial
counsel that he did not have the telephone conversations with Britton the morning of the murder and that a pre-trial
interview of her would be worthwhile so that the defense could impeach her testimony in that regard.


                                                         51
her information to Wright and Hurd when they interviewed her, and that is one of the reasons the

PCRA court did not find credible Britton’s PCRA testimony that she would have revealed the

information to trial counsel. There is no “clear and convincing evidence” that the PCRA court

was wrong when it found that, for whatever reason, Britton did not share, and would not have

shared, her information with any attorney or investigator prior to the trial, including with

Petitioner’s attorney.

        Under the circumstances, the Court must deny Claim III. This Court is bound by the

PCRA court’s findings of fact and credibility determinations under § 2254(e)(1), and Petitioner

has not overcome the burden imposed upon him by either § 2254(d)(1) or (d)(2), under which

this Court must evaluate the Pennsylvania Supreme Court’s adjudication of Claim III. Because

jurists of reason would not find it debatable that Petitioner is not entitled to relief on Claim III, a

certificate of appealability is denied.

        Claim V

        In his final claim pertaining to Britton, Claim V, Petitioner asserts that the manner in

which she remembered her two telephone conversations renders her trial testimony regarding

those conversations so unreliable that it undermined the fundamental fairness of his trial. This is

the claim that Petitioner litigated in his second PCRA petition, which he filed on

February 13, 2015.

        The PCRA has a one-year statute of limitations, which is codified at 42 PA. CONS. STAT.

§ 9545(b). It is jurisdictional, Mitchell III, 141 A.3d at 1284, and it provides, in relevant part:

        (1) Any petition under this subchapter, including a second or subsequent petition,
        shall be filed within one year of the date the judgment becomes final, unless the
        petition alleges and the petitioner proves that:
                        ---




                                                  52
               (ii) the facts upon which the claim is predicated were unknown to the
               petitioner and could not have been ascertained by the exercise of due
               diligence[.]
                        ---
        (2) Any petition invoking an exception provided in paragraph (1) shall be filed
        within one year of the date the claim could have been presented.

42 PA. CONS. STAT. § 9545(b)(1)(ii), (2) (emphasis added). 16

        Petitioner argued to the state courts that the “facts upon which” Claim V is predicated is

the PCRA court’s determination in his first PCRA proceeding that Britton would not have

disclosed the information at issue to trial counsel. 17 Therefore, he contended that he could

invoke the exception to the one-year limitations period set forth at § 9545(b)(1)(ii).

        The PCRA court rejected Petitioner’s argument because the “facts” upon which Claim V

is predicated is the manner in which Britton remembered her telephone conversations with him

the morning of the murder. (PCRA Op. III, Doc. 40-4 at 7-8). Petitioner learned of those facts

when Wright interviewed Britton on March 20, 2008. (Id.) He litigated in his first PCRA

proceeding other claims predicated upon what Britton had told Wright during that interview, and

he obviously could and should have litigated Claim V in that first PCRA proceeding too.

Accordingly, the PCRA court held that Claim V was untimely under the state’s one-year statute

of limitations. (Id. at 2-13).

        The Pennsylvania Supreme Court affirmed the PCRA court’s decision in Mitchell III. It

held:

16
        As set forth above, Petitioner’s judgment of sentence became final on January 16, 2007, when the Supreme
Court denied his petition for a writ of certiorari from Mitchell I. Mitchell v. Pennsylvania, 549 U.S. 1169 (2007);
42 PA. CONS. STAT. § 9545(b)(3).

17
          The PCRA, at § 9543(a)(2), lists what types of substantive claims may be litigated in a post-conviction
proceeding. Federal constitutional claims are cognizable, including Brady and ineffective assistance of counsel
claims. So too are claims alleging “[t]he unavailability at the time of trial of exculpatory evidence that has
subsequently become available and would have changed the outcome of the trial if it had been introduced.”
42 PA. CONS. STAT. § 9543(a)(2)(vi). In his second PCRA proceeding, Petitioner asserted that he was raising an
“after-discovered evidence” claim under § 9543(a)(2)(vi).


                                                        53
       [T]he PCRA court correctly concluded that [Petitioner] failed to prove the
       existence of a newly-discovered “fact” that he could not have ascertained
       previously through the exercise of due diligence. The PCRA court’s earlier
       determination that Ms. Britton would not have disclosed the relevant information
       to [Petitioner’s] counsel prior to trial was part of the court’s reasoning for
       rejecting [Petitioner’s] ineffective assistance of counsel claim [Claim III]. The
       court’s legal conclusion, itself, did not establish any new and previously-unknown
       fact regarding the circumstances surrounding Ms. Britton’s recollection of the
       telephone calls. Accordingly, [Petitioner] has failed to satisfy the newly-
       discovered fact exception to the PCRA’s time bar. Therefore, [Petitioner’s]
       petition was untimely, leaving the PCRA court without jurisdiction to entertain
       his claims.

Mitchell III, 141 A.3d at 1285.

       Discussion

       A federal habeas petitioner procedurally defaults a claim when the “state court declined

to address [it] because the prisoner failed to meet a state procedural requirement.” Coleman v.

Thompson, 501 U.S. 722, 730 (1991). For the procedural default doctrine to apply, the rule

applied by the state court must be, inter alia, “adequate.” Id. at 729-30. A state procedural rule

is “adequate” if it is “firmly established and regularly followed” at the time that the alleged

procedural default occurred. Ford v. Georgia, 498 U.S. 411, 423-24 (1991) (quoting James v.

Kentucky, 466 U.S. 341, 348-51 (1984)); Albrecht v. Horn, 485 F.3d 103, 115 (3d Cir. 2007)

(“Whether a procedural rule was firmly established and regularly applied is determined as of the

date the default occurred, and not as of the date the state court relied on it, because a petitioner is

entitled to notice of how to present a claim in state court.”) (internal citations and quotations

omitted).

       The Commonwealth argues that because the Pennsylvania Supreme Court dismissed

Claim V on the grounds that it was untimely, Petitioner procedurally defaulted the claim for the

purposes of federal habeas review. Petitioner counters that the procedural rule that the state

courts applied to Claim V was not “adequate,” but no argument he makes on that point is


                                                  54
persuasive. The PCRA’s statute of limitations was “firmly established and regularly followed”

at the time Petitioner defaulted Claim V, which was when he could have raised it, but did not,

during his first PCRA proceeding. Claim V, like Claim III (the ineffective assistance claim) and

Claim IV (the Brady claim) is predicated upon the manner in which Britton said she remembered

her telephone conversations with Petitioner. Britton told that information to Wright on

March 20, 2008, and the topic was explored extensively during the course of the five-day

evidentiary hearing held in October 2012.

        For many years the Pennsylvania Supreme Court applied a “relaxed waiver” rule in

capital cases that precluded a finding of “adequacy” for procedural default purposes. See, e.g.,

Lark v. Sec’y Pennsylvania Dept. of Corr., 645 F.3d 596, 612 (3d Cir. 2011) (describing the

“relaxed waiver” rule). However, by the time Petitioner litigated his first PCRA petition (which

his attorneys with the FCDO amended several times, including in 2009 and also after the 2012

evidentiary hearing), the statute of limitations was “firmly established and regularly followed” in

capital cases. Morris v. Beard, 633 F.3d 185 (3d Cir. 2011) (“a trio of Pennsylvania Supreme

Court decisions in 1998 and 1999 interred the relaxed waiver doctrine[.]”) (citing

Commonwealth v. Banks, 726 A.2d 374 (1999)). Petitioner was thus on notice during the

litigation of his first PCRA petition that he had to raise all claims available to him at that time.

Therefore, the Pennsylvania Supreme Court’s application of the PCRA’s statute of limitations to

Claim V was “adequate.” As a result, Petitioner procedurally defaulted Claim V and this Court

denies it for that reason.

        Petitioner argues that if this Court concludes that Claim V is procedurally defaulted, it

should excuse his default based on the actual innocence exception to procedural default

recognized by Schlup v. Delo, 513 U.S. 298 (1995) because Britton’s testimony was allegedly so



                                                  55
unreliable and crucial to his first-degree murder conviction. “To qualify for this exception, the

petitioner must present new, reliable evidence showing it is more likely than not that no

reasonable juror would have voted to convict him.” 18 Reeves v. Fayette, SCI, 897 F.3d 154, 157

(3d Cir. 2018), cert. denied sub. nom. 139 S. Ct. 2713 (2019); id. at 160-61. See also McQuiggin

v. Perkins, 569 U.S. 383 (2013); House v. Bell, 547 U.S. 518 (2006). As the Third Circuit

recently explained:

         “[M]ere impeachment evidence is generally not sufficient to satisfy the [actual
         innocence gateway] standard.” Munchinski v. Wilson, 694 F.3d 308, 338 (3d Cir.
         2012). However, new, reliable evidence that “undermine[s] the [trial] evidence
         pointing to the identity of the [perpetrator] and the motive for the [crime]” can
         suffice to show actual innocence. Goldblum v. Klem, 510 F.3d 204, 233 (3d Cir.
         2007); see also Munchinski, 694 F.3d at 336-37 (explaining that actual innocence
         was demonstrated where new evidence both showed that the crime could not have
         happened in the way the Commonwealth presented at trial and provided an
         alternative theory that was more appropriate and better fit the facts of the case).
         In weighing the evidence, “[t]he court’s function is not to make an independent
         factual determination about what likely occurred, but rather to assess the likely
         impact of the evidence on reasonable jurors”; the actual innocence standard “does
         not require absolute certainty about the petitioner’s guilt or innocence.” House,
         547 U.S. at 538, 126 S. Ct. 2064.

                 The gateway actual innocence standard is “demanding” and satisfied only
         in the “rare” and “extraordinary” case where “a petition presents evidence of
         innocence so strong that a court cannot have confidence in the outcome of the trial
         unless the court is also satisfied that the trial was free of nonharmless
         constitutional error.” McQuiggin, 569 U.S. at 386, 392, 401, 133 S. Ct. 1924
         (internal quotation marks and citations omitted).


Id. (altered text added by court of appeals).

         Petitioner’s new evidence with respect to Britton is impeachment evidence, which

generally is not sufficient to show actual innocence. Id. Additionally, although her testimony


18
         With respect to the default of a claim challenging a capital sentence, the actual innocence exception may
excuse a default if the petitioner showed “by clear and convincing evidence that, but for a constitutional error, no
reasonable juror would have found the petitioner eligible for the death penalty under applicable state law.” Sawyer
v. Whitley, 505 U.S. 333, 336 (1992). Because this Court has determined that Petitioner is entitled to sentencing-
phase relief on Claim VI, it will not evaluate whether Petitioner made this showing.


                                                         56
supported the Commonwealth’s case that Petitioner acted with the specific intent to kill, there

was other important, independent and strong evidence that established that element of first-

degree murder, such as his confession, his use of his deadly weapon and his deliberative actions

before and after the murder. Petitioner has not demonstrated that this is one of the rare cases in

which a procedural default can be avoided under the actual innocence standard.

         Based upon all of the foregoing, Petitioner procedurally defaulted Claim V and this Court

denies it for that reason. Jurists of reason would not find this Court’s determination debatable; 19

therefore, a certificate of appealability is denied.


                                                Claims VI and VII

         Background

         Dr. Bernstein was the defense’s sole expert. On April 13, 1999 (almost six months

before Petitioner’s trial), he sent trial counsel his preliminary report, which he copied to penalty-

phase counsel. (Doc. 6-10 at 23-26). He wrote that Petitioner suffered from alcohol abuse and

dependence and had a history of concussions, organic mood disorder (depression) and alcoholic

hallucinosis. (Id.) He advised that it was his opinion that Petitioner lacked the capacity to form

the specific intent to kill and, therefore, he had a viable diminished capacity defense. (Id. at 25).

Dr. Bernstein also provided information relevant toward proving mitigating factors in the event

Petitioner was convicted of first-degree murder and a capital sentencing hearing was held. He

wrote that “there are multiple, significant pre-natal and anti-natal mitigating factors[,]” including

Petitioner’s in utero exposure to alcohol, genetic loading for alcoholism coupled with chronic

19
          “When the district court denies a habeas petition on procedural grounds without reaching the prisoner’s
underlying constitutional claim, a [certificate of appealability] should issue when the prisoner shows, at least, that
jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional
right and that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.”
Slack, 529 U.S. at 484.



                                                           57
alcohol abuse, history of recurrent depression, and the fact that he “was in desperate need of

psychiatric care during the time period in question.” (Id. at 25-26).

       At the end of his report, Dr. Bernstein wrote:

       Would you please forward to my attention all of the records that pertain to
       [Petitioner’s] arrest, any written or signed statements, and any police records or
       other records in possession of the district attorney that are available for my
       review? It is essential that I review these prior to trial, and I will amend or
       expand my report after reviewing these documents, if appropriate.


(Id. at 26) (emphasis in original).

       Notwithstanding Dr. Bernstein’s express request for additional records, and despite the

obvious importance of any statements made by Petitioner suggesting an intent to kill, Petitioner’s

attorneys did not provide to Dr. Bernstein three key documents or category of documents. First,

Petitioner’s attorneys did not provide to Dr. Bernstein the July 23, 1998 statement Britton gave

to the police within which she reported the two telephone conversations she had with Petitioner

in the early morning of September 10, 1997. As a result, Dr. Bernstein did not know that

Petitioner called Britton shortly before he killed Robin and told Britton exactly what he was

going to do. (Trial Tr. at 567-68, 599-600). Second, Petitioner’s attorneys did not provide to

Dr. Bernstein the letters that Petitioner sent to Britton when he was in jail awaiting his trial,

including one in which he wrote that Robin deserved to die because of what she had put him

through. (Id. at 577, 597). Third, they did not provide to him the entries from Robin’s journal in

which she wrote that Petitioner had threatened to kill her. (Id. at 564-67). The Pennsylvania

Supreme Court referred to these documents collectively as the “Britton and Little documents.”

Mitchell II, 105 A.3d at 1278.

       When he testified on direct-examination during the guilt phase of Petitioner’s trial,

Dr. Bernstein stated that “in both of [Petitioner’s] parents there is strong genetic loading for

                                                  58
alcoholism” and that his mother drank alcohol when she was pregnant with him. (Trial Tr. at

539). He explained that “there is a much higher prevalence of neurological and psychiatric

abnormalities in fetuses that are exposed to alcohol in the womb[,]” and that such exposure can

lead to other consequences, such as poor attention spans, impulsiveness, aggressiveness and a

“variety of psychiatric diseases, attention deficit disorder, major depression, the kind of

depression you treat with medication, that sort of thing.” (Id. at 540-41).

       Dr. Bernstein discussed Petitioner’s two admissions to St. Francis Hospital in 1992 when

he was 14 years old. (Id. at 547-56). Petitioner began drinking alcohol when he was around age

11 (id. at 542), and Dr. Bernstein testified that the reason for his first admission to St. Francis

Hospital, in April 1992, was because “his drinking was pretty out of control” and “he was having

homicidal thoughts.” (Id. at 543). According to Dr. Bernstein, the records from Petitioner’s

second admission to St. Francis Hospital, in May 1992, indicated that he was not “able to

modulate his aggressive impulses very well[,]” and “the center of the problem was the alcohol

use. The other problems arose as the direct result of that.” (Id. at 552). The records from that

visit also reflected that he had “homicidal ideations” towards his father. (Id. at 556).

       According to Dr. Bernstein, Petitioner’s St. Francis Hospital records from 1992

demonstrated that by the age of 14, Petitioner had “a severe problem with alcohol” (id. at 548)

and had experienced “at least one blackout.” (Id. at 549). He said that Petitioner’s problems

predicted the likelihood that he would develop “significant psychiatric disease.” (Id. at 548; id.

at 549 (“this level of severe alcoholism in a kid of this age is a bad prognostic indicator for the

future.”)). When he was age 14, Dr. Bernstein explained, Petitioner’s substance abuse problem

would have been “treatable” if he had had the proper “family component,” but that was absent in

his case. (Id. at 554). He stated that individuals like Petitioner, who have had a severe alcohol



                                                  59
problem since a young age, are more “likely to be violent and impulsive” and are at a “greater

risk for participating in unplanned aggressive acts, being wild…clinically depressed and in some

instances psychotic.” (Id. at 548-59).

       At the conclusion of his direct examination, Dr. Bernstein testified that, in his opinion, at

the time Petitioner killed Robin he was alcohol dependent and was suffering from (1) “a

condition called alcoholic hallucinosis wherein chronic use of alcohol induces auditory

hallucinations or you hear voices” and (2) “a depression of moderate to severe

severity…primarily due to chronic alcohol use.” (Id. at 556-57). He also said he believed that

Petitioner may have been in an alcohol-induced blackout at the time of the murder. (Id. at 557-

59). Dr. Bernstein concluded:

       those factors coupled with the other factors we discussed, primarily the in utero or
       exposure to alcohol during the gestation when his mom was pregnant with him
       coalesced to the point where his cognitive capacity to premeditate and deliberate
       and form specific homicidal intent and be fully conscious of that intent was
       diminished, which is a forensic conclusion as opposed to a clinical conclusion.

               Put a different way, I believe that he was mentally ill at the time of the
       event and that this mental illness diminished his capacity to premeditate,
       deliberate and form specific homicidal intent and be fully conscious of that intent.


(Id. at 556-57).

       Significantly, at the time Dr. Bernstein gave the above-cited testimony and opined that

Petitioner lacked the capacity to form the specific intent to kill, the jury – but not Dr. Bernstein –

knew about the evidence that undermined his opinion. That is because Britton already had

testified that, just before the murder, Petitioner called her and told her that he was going over to

Robin’s house to kill her. (Id. at 325-30). Britton also had read to the jury the letters in which

Petitioner wrote that Robin deserved to die because of what she had put him through. (Id. at




                                                 60
332-35). And, Robin’s mother had already testified and read to the jury excerpts from Robin’s

diary within which she recounted Petitioner’s threats to kill her if she left him. (Id. at 158-67).

       During cross-examination, the prosecutor handed Dr. Bernstein a copy of the

July 23, 1998 police report of Britton’s statement and asked him if he had reviewed either that

report or testimony concerning that report. (Id. at 567). Dr. Bernstein replied that he had not.

(Id. at 567-68). The prosecutor then asked him if he was “made aware from any source

whatsoever that approximately a half an hour before Robin Little was beaten and killed that

[Petitioner] made a statement to [Britton] that he was going over and was going to kill Robin

Little?” (Id. at 568). Dr. Bernstein replied, “No. I have never heard that before.” (Id.) Later, in

response to a similar question from the prosecutor of whether he was “aware, either from the

notes or any representations made to you,” that just prior to the murder, Petitioner told Britton

that he was going to Robin’s house and to kill her, Dr. Bernstein replied, “No. I have never

heard that.” (Id. at 599-600).

       Dr. Bernstein also admitted during cross-examination that he had never reviewed, and

had never been made aware of, either Robin’s journal entries or the letters that Petitioner wrote

to Britton from jail. (Id. at 564-67, 577, 597). He handled the matter by saying that it did not

surprise him that Petitioner had threatened Robin since he had “made homicidal statements” to

other people before (id. at 565), and he attempted to downplay the significance of the letters by

stating that Petitioner wrote them months after the crime. (Id. at 597). Dr. Bernstein said he

would have reached the same opinion about Petitioner’s state of mind at the time of the killing if

he had known about the journal entries and letters. (Id. at 565, 596-97).

       The prosecutor also posed numerous questions to Dr. Bernstein about notations in

Petitioner’s 1992 St. Francis Hospital records in an attempt to demonstrate that, during direct-



                                                 61
examination, he had overstated the severity of Petitioner’s alcohol use when he was young. (Id.

at 569-76, 580-84). For example, the prosecutor pointed to one notation from April 1992 that

indicated that Petitioner had reported weekend-only or moderate drinking habits (id. at 574-75),

and another which suggested that Petitioner’s first admission was for conduct disorders, not for

alcoholism. (Id. at 575-76). Dr. Bernstein commented that the prosecutor was “cherry-picking

sentences” from the records (id. at 582) and was reading brief passages which did not accurately

summarize them. (Id. at 575-76).

        Additionally, although trial counsel had promised the jury in his opening statement that

the defense would present evidence that Petitioner “suffered from fetal alcohol syndrome[,]” (id.

at 42-43), Dr. Bernstein did not so testify during direct-examination, and he in fact admitted on

cross-examination that Petitioner “most definitely does not have fetal alcohol syndrome.” (Id. at

561).

        Petitioner’s mother had testified earlier in the trial (and later would testify during the

sentencing hearing) that she was an alcoholic when she was pregnant with Petitioner and did not

stop drinking until her seventh month of pregnancy. (Id. at 484, 826). Dr. Bernstein relied upon

her account when he diagnosed Petitioner. (Id. at 539-40, 563-64). The prosecutor undercut that

reliance by reading to Dr. Bernstein a notation from a medical record from 1992 that indicated

that Petitioner’s mother was a heavy drinker “five years ago.” (Id. at 562-63). The prosecutor

used that passage to argue that Petitioner’s mother did not begin to have her alcohol problem

until four or five years prior to the date of that record i.e., when Petitioner was around ten years

old. (Id. at 562-63, 647-48).

        The prosecutor demonstrated also during his questioning of Dr. Bernstein that the more

recent hospital records and testing of Petitioner undercut the basis for his opinion that Petitioner



                                                  62
was unable to form the specific intent to kill Robin. For example, the records from Petitioner’s

visit to St. Francis Hospital the day of the murder showed that he stated that his last blackout was

ten months beforehand and his mental status was listed as “alert, impulse control good,

cooperative[.]” (Id. at 588-89).

       Predictably, in his closing argument the prosecutor highlighted the fact that Dr. Bernstein

did not review, or have knowledge of, the Britton and Little documents when he made his

diagnosis of Petitioner or when he testified on direct-examination. The prosecutor told the jury

not to be swayed by Dr. Bernstein’s testimony that his opinion remained unchanged even upon

the presentation during cross-examination of evidence that so obviously discredited it. (Id. at

657-61). The prosecutor argued that Dr. Bernstein’s evaluation, diagnosis and opinion of

Petitioner was not “worthy of your consideration and belief.” (Id. at 655).

       The prosecutor faulted Dr. Bernstein expressly for forming his opinion without

considering the substance of Petitioner’s conversation with Britton just prior to the killing:

       Within an hour of Robin Little’s death, [Petitioner] told Shelia Britton not once
       but more than once, as many as three times, that he was going over there to kill
       [Robin]….

              He told Shelia Britton why he was going over there to kill [Robin],
       because she was disrespectful to him, because she was with another man.

               Where is that factored into [Dr.] Bernstein’s opinion? Wouldn’t that be
       reflective on a person’s cognitive abilities? Why didn’t [Dr.] Bernstein tell you
       about that? Why didn’t he comment on that?


(Id. at 659-60). Of course, Dr. Bernstein did not know about Petitioner’s statements to Britton

because Petitioner’s attorneys did not provide that information to him.

       The prosecutor similarly asked “[w]hy didn’t [Dr. Bernstein] look at Robin Little’s

journal?” (id. at 657), and argued that the jury should not credit his opinion because he failed to

ask Petitioner about the threats he made to Robin and his abusive relationship with her, all of

                                                 63
which she had chronicled in her journal. (Id. at 658). Dr. Bernstein’s failure to take into

consideration Petitioner’s letters to Britton was yet another reason not to credit his testimony, the

prosecutor asserted. (Id. at 659-60).

       The prosecutor argued also that none of the disorders that Dr. Bernstein attributed to

Petitioner impinged on his ability to form specific intent. (Id. at 657, 664-66). He acknowledged

that Petitioner’s medical records showed that he had severe conduct disorder and emerging

antisocial personality disorder. (Id. at 654). However, he asserted that although the medical

records indicated that Petitioner was alcohol dependent, they did not show he was “an alcoholic

kid[.]” (Id. at 654). The prosecutor also asserted that Dr. Bernstein “overstated” Petitioner’s

“exposure to…alcohol before his birth” (id. at 665), and that Petitioner’s mother did not develop

her alcohol problem until Petitioner was around ten. (Id. at 647-48).

       In Claim VI, Petitioner contends that trial counsel was ineffective for failing to provide

the Britton and Litton documents to Dr. Bernstein. As a result of counsel’s deficient

performance, Petitioner argues, Dr. Bernstein’s credibility was devastated, thereby prejudicing

him at both phases of the trial, since Dr. Bernstein was the key witness presented to support the

diminished capacity defense and the mitigation case. In Claim VII, Petitioner contends that his

St. Francis Hospital records from 1992 irrefutably established that he had suffered from severe

alcoholism since at least age 14. He argues that trial counsel was ineffective because he was not

familiar with the contents of those records and, as a result, was unable to rehabilitate

Dr. Bernstein’s testimony after the prosecutor’s cross-examination. This deficient performance,

Petitioner contends, prejudiced him at both phases of his trial too.

       At the PCRA hearing, Dr. Bernstein recounted that Petitioner’s trial was unforgettable

because “[i]t was notable for the degree to which I was presented with profoundly important



                                                 64
information on cross-examination that undermined the credibility of my testimony.” (PCRA

Hr’g Tr. at 187). He said the prosecutor’s cross-examination “made me look like I didn’t know

what I was talking about[.]” (Id.) Although Dr. Bernstein said that he still believed that

Petitioner had lacked the specific intent to kill due his disorders (id. at 212-13), he said that if he

had been presented with the Britton and Little documents prior to the trial, he would have

advised trial counsel “that the pursuit of an affirmative mental health defense [during the guilt

phase] could be perilous to [Petitioner] and that thought should be given” to whether the defense

should just focus on the penalty phase. (Id. at 200).

        This assessment from Dr. Bernstein was consistent with penalty-phase counsel’s PCRA

testimony. She stated that she told trial counsel prior to the trial that “the diminished capacity

defense should not be presented and that the psychiatric evidence should be held back for the

penalty phase.” (Id. at 116-17). She said that she thought trial counsel and Dr. Bernstein “would

come to see that that should be done, and when it wasn’t, there wasn’t anything I could do.” (Id.

at 117). Penalty-phase counsel testified that Dr. Bernstein “ended up looking like somebody

who didn’t have a clue what he was talking about, because on cross-examination the [prosecutor]

kept pulling up page after page of reports where things kind of contradicted what Dr. Bernstein

had previously testified to, or called into question in some way what he had testified to, and he’s

the only thing to hang on to for the alleged diminished capacity defense.” (Id. at 120).

        Penalty-phase counsel stated that Dr. Bernstein was “made to look like a fool” and that,

as a result, Petitioner’s mitigation case fell apart since Dr. Bernstein was the only expert witness

she had to present at the sentencing hearing to explain Petitioner’s mental-health disorders, as

well as the severity of the drinking problem he had had since he was a child. (Id.) Since the

prosecutor revealed that Dr. Bernstein was not “a dependable witness,” penalty-phase counsel



                                                  65
stated, Petitioner’s mitigation case had “a huge hole in it[,]” as evidenced by the fact that no

juror found even one mitigating circumstance. (Id. at 120-21).

        Trial counsel acknowledged that his failure to provide Dr. Bernstein with the Britton and

Little documents (and particularly the July 23, 1998, police report and Petitioner’s letters to

Britton) “vitiated” Dr. Bernstein’s testimony. (Id. at 43). He also admitted that, if Dr. Bernstein

would have advised him prior to the trial to focus on the mitigation case and not a diminished

capacity defense, he would have done so and “concentrated all my efforts on the penalty phase.”

(Id. at 55).

        The PCRA court, when evaluating Claim VI, held that Petitioner established Strickland’s

first prong, concluding that “[t]here is no dispute that counsel did not provide Dr. Bernstein with

the materials at issue or that counsel had a reasonable strategy for failing to do so.” (PCRA

Op. II, 38-5 at 13). It denied Claim VI because it concluded that Petitioner did not demonstrate

that he was prejudiced by counsel’s deficient performance. (Id.) It reached this conclusion by

noting that Dr. Bernstein had testified that the Britton and Little documents did not change his

opinion of Petitioner, and because Dr. Bernstein’s testimony was, in its estimation, “called into

question primarily based on discrepancies between his opinions and the medical records from

St. Francis Hospital that he used to form the basis of his opinions.” (Id.) In disposing of

Claim VII, the PCRA held that “there was extensive testimony and evidence presented to the

jury throughout both the guilty and penalty phases regarding Petitioner’s history of alcohol abuse

and dependence.” (Id. at 14).

        In its adjudication of Claim VI, the Pennsylvania Supreme Court agreed with the PCRA

court’s determination that Petitioner did not satisfy Strickland’s prejudice prong. Mitchell II,

105 A.3d at 1282. It specifically concluded that, with respect to the guilt phase of the trial,



                                                 66
Petitioner was not prejudiced because he failed to demonstrate there was a reasonable probability

that “absent the prosecutor’s cross-examination of Dr. Bernstein concerning ‘the Britton and

Little documents,’ the jury would not have rejected Dr. Bernstein’s expert opinion that

[Petitioner] killed Robin under a state of diminished capacity and without the specific intent to

kill.” Id.

        As for prejudice at the penalty phase, the Pennsylvania Supreme Court explained that,

while “guilt-phase ineffectiveness may, under some circumstances, result in sentencing-phase

prejudice, we find [Petitioner] did not demonstrate such prejudice in this case” because

Dr. Bernstein’s “trial testimony indicates his credibility was called into question primary based

on discrepancies between his opinion and the medical forms he reviewed from St. Francis

Hospital.” Id. at 1283. Therefore, it held that Petitioner “failed to prove that, but for trial

counsel’s failure to provide Dr. Bernstein with ‘the Britton and Little documents,’ there is a

reasonable probability that…[Petitioner] would have been able to prove at least one mitigating

circumstance by a preponderance of the evidence and that at least one jury member would have

concluded that the mitigating circumstances outweighed the aggravating circumstances.” Id.

(internal quotations and citation omitted).

        In denying Claim VII, the Pennsylvania Supreme Court held that it “found no error of

law in the PCRA court’s conclusion that, during the guilty and penalty phases, the jury was

presented with amble evidence of [Petitioner’s] alcoholism since the age of fourteen, and thus,

[Petitioner] has not demonstrated the necessary prejudice in connection with is ineffectiveness

claim.” Id. at 1286. It concluded that Petitioner “is under the mistaken notion that if only the

jury had been presented with more details of his alcoholism, it would have accepted the

diminished capacity defense and/or would not have returned a sentence of death.” Id.



                                                  67
       Discussion

       Petitioner contends that the Pennsylvania Supreme Court’s adjudication of Claim VI was

both an “unreasonable determination of the facts” under § 2254(d)(2) because Dr. Bernstein’s

trial testimony was so clearly impeached by the fact that he had not been made aware of the

Britton and Little documents, and an “unreasonable application of” Strickland under

§ 2254(d)(1) because it ignored the close connection between Claim VI and Claim VII. That

was particularly egregious here, Petitioner contends, because the two claims are related and the

prejudice flowing from all of counsel’s deficient conduct must be considered together. See, e.g.,

Williams, 529 U.S. at 397. Additionally, he asserts, the state court’s quantitative analysis was an

“unreasonable application of Strickland” because the reviewing court must “evaluate” and

“reweigh[]” the evidence at trial and that developed during post-conviction. Id. at 397-98. Here,

the Pennsylvania Supreme Court focused on which aspect of the cross-examination was the most

extensive, while ignoring the important question – which aspect of the impeachment was most

damaging to Dr. Bernstein’s credibility and the defense. As for Claim VII, Petitioner contends

that the Pennsylvania Supreme Court’s adjudication of that claim was an “unreasonable

application of” Strickland for numerous reasons, including that it inaccurately described the

evidence at issue as “merely cumulative.”

               No Prejudice as to the First-Degree Murder Conviction

       If this Court were to agree with Petitioner that he satisfied either §§ 2254(d)(1) or (d)(2),

this Court would still deny the guilt-phase portions of Claims VI and VII even under a de novo

review. That is because, in determining whether he was prejudiced by counsel’s deficient

performance, this Court must consider the strength of the evidence the Commonwealth

introduced at trial to prove to the jury that he acted with the specific intent to kill Robin. Buehl



                                                 68
v. Vaughn, 166 F.3d 163, 172 (3d Cir. 1999) (“It is firmly established that a court must consider

the strength of the evidence in deciding whether the Strickland prejudice prong has been

satisfied.”). See also Saranchak, 616 F.3d at 309-11 (in light of other evidence demonstrating

the petitioner’s specific intent to kill, he was not prejudiced by his counsel’s ineffective

assistance with respect to the diminished capacity defense); Zettlemoyer v. Fulcomer, 923 F.2d

284, 297 (3d Cir. 1991) (same).

       The Commonwealth’s case against Petitioner was compelling and strong. He gave a

detailed confession to Det. Logan within which he admitted that he stabbed and strangled Robin

to death because he was upset that she was seeing another man. Before he killed her, he had the

wherewithal to call her and ask her permission to come over, walk to her house, drag her to the

vacant lot and grab a knife. After he killed her, he was able to dispose of her clothing in a sewer

and walk back home to his mother’s house. He also told Britton what he was going to do.

Moreover, “[u]nder Pennsylvania law, the use of a deadly weapon[,]” such as a knife, “on a vital

part of the body is sufficient evidence to prove specific intent to kill.” Saranchak, 616 F.3d at

309 (internal quotations and citations omitted); Mitchell I, 902 A.2d at 445 (same). And

"evidence of manual strangulation is also sufficient to establish specific intent required for first-

degree murder." Mitchell I, 902 A.2d at 445 (citing Commonwealth v. Simmons, 662 A.2d 621,

628-29 (Pa. 1996)). “Additionally, specific intent to kill can be inferred from circumstantial

evidence of prior verbal threats of murder and prior physical abuse.” Id. (citing Commonwealth

v. Albrecht, 511 A.2d 764 (Pa. 1986) (finding sufficient evidence of specific intent to kill based

on the defendant’s numerous physical assaults on his wife and his threats to her that he would

kill her)). Robin’s diary entries detailed Petitioner’s abuse of her, and the Commonwealth

introduced evidence that he had threatened to kill her in the past. He also confessed that just



                                                  69
nine days before he killed Robin, he raped her because he was so enraged that she slept with

another man. Finally, in the letters Petitioner wrote to Britton from jail following the murder, he

referred to Robin as a whore who had gotten what she deserved.

       In light of all of this evidence, Petitioner has not demonstrated that, but for his counsel’s

deficient performance, there is a reasonable probability that the jury would have found him not

guilty of first-degree murder. For this reason alone, he is not entitled to a new trial on

Claims VI and VII.

       It is also important to note that Dr. Bernstein’s testimony, even when considered together

with that given by Petitioner’s other guilt-phase witnesses (his mother, Uncle Curtis and Guy-

McCorkle) provided little support that Petitioner “was intoxicated to such an extent that [he] was

overwhelmed to the point of losing his sensibilities.” Spotz, 896 A.2d at 1218. See also

Saranchak, 616 F.3d at 307-08. As for Dr. Bernstein’s testimony that Petitioner killed Robin

because he was hallucinating, was severely depressed and could not control his impulses, none of

it is relevant to the issue of whether Petitioner was able to form the specific intent to kill. See,

e.g., Saranchak, 616 F.3d at 308 (“‘psychiatric evidence that a defendant lacked the ability to

control his actions or that he acted impulsively,’ for example, ‘is irrelevant and inadmissible on

the issue of the defendant’s specific intent to kill.’”) (quoting Commonwealth v. VanDivner, 962

A.2d 1170, 1183 (Pa. 2009), which quoted Zettlemoyer, 454 A.2d at 943)); id. (“evidence of

‘substance abuse, adjustment disorder, antisocial personality features and depressive features[ ]’

is ‘not relevant to a diminished capacity defense.’”) (quoting Commonwealth v. Ventura, 975

A.2d 1128, 1141 (Pa. Super. Ct. 2009); id. (“expert testimony that the defendant suffered from

depression, auditory hallucinations, schizoaffective disorder, delusion, pathological paranoia,

and even a tenuous ability to apprehend reality is irrelevant to, and inadmissible in support of, a



                                                  70
diminished capacity defense.”) (citing Commonwealth v. Kuzmanko, 709 A.2d 392, 397-99 (Pa.

Super. Ct. 1998); id. at 310 n.11 (noting that the Pennsylvania Supreme Court “has repeatedly

rejected the contention that evidence of a defendant’s supposed inability to control his actions –

by virtue of an ‘irresistible impulse,’ a ‘compulsion,’ or otherwise – is relevant to negate specific

intent[.]’”) (quoting Taylor, 876 A.2d at 926); id. at 313 (although evidence of major depression

is admissible to support a diminished capacity defense, see Legg, 711 A.2d at 444, 448,

petitioner was not prejudiced by his counsel’s failure to present expert testimony of “alcohol

induced depressive disorder when drinking” and “the psychosis that he experience as a result”).

       All of this is why penalty-phase counsel believed that Petitioner should not pursue a

diminished capacity defense and instead save Dr. Bernstein’s testimony for the capital

sentencing hearing. If Petitioner’s attorneys had worked together, as they should have, it is

reasonably likely that the defense would have followed that course. As set forth above,

Dr. Bernstein testified at the PCRA hearing that, if trial counsel had provided the Britton and

Little documents to him, he would have advised trial counsel to seriously consider focusing his

efforts on the penalty phase, and trial counsel testified that he would have agreed with that shift

in focus if Dr. Bernstein had so advised him. (PCRA Hr’g Tr. at 55, 116-17, 200).

       Based upon the forgoing, this Court concludes that Petitioner is not entitled to guilt-phase

relief on Claims VI and VII even under a de novo review. Because jurists of reason would not

find it debatable that Petitioner was not prejudiced with respect to his first-degree murder

conviction, a certificate of appealability is denied on these two claims as well.

               Prejudice With Respect to the Capital Sentence

       This Court now turns to its evaluation of that part of Claim VI that challenges the results

of his sentencing hearing. As the PCRA court held, trial counsel provided Petitioner with



                                                 71
deficient assistance for failing to provide the Britton and Little documents to Dr. Bernstein. The

Pennsylvania Supreme Court denied penalty-phase relief on Claim VI because it concluded that

he suffered no prejudice based on its estimation that Dr. Bernstein’s credibility was primarily

called into question by the St. Francis Hospital records. Mitchell II, 105 A.3d at 1282-83. A

review of the prosecutor’s cross-examination of Dr. Bernstein and his closing argument, as well

as the PCRA hearing testimony of Dr. Bernstein, penalty-phase counsel and trial counsel,

establishes the unreasonableness of the Pennsylvania Supreme Court’s decision, as it is evident

from the record that Dr. Bernstein’s credibility was severely damaged when the prosecutor

demonstrated he diagnosed Petitioner without reviewing, or having knowledge of, the Britton

and Little documents. This totally foreseeable disaster, Petitioner correctly asserts, would have

been avoided had trial counsel provided to Dr. Bernstein documents that were so obviously

important to his evaluation. For these reasons, this Court concludes that the Pennsylvania

Supreme Court’s adjudication of Claim VI was not just erroneous, it was an “unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(2). Thus, this Court must review Claim VI de novo, and it agrees with

Petitioner that he was prejudiced at his capital sentencing hearing as a result of counsel’s

deficient performance. 20

        The evidence that is relevant to mitigation factors at a capital sentencing hearing is

significantly broader than that which is relevant to support the very limited diminished capacity

defense to first-degree murder, and Dr. Bernstein was unquestionably the defense’s most

important witness at the sentencing hearing. When he gave that testimony, he repeated his


20
        This Court’s determination that Claim VI entitles Petitioner to sentencing-phase relief renders it
unnecessary for this Court to address his remaining sentencing-phase claims. Any relief that he could obtain on
them would be cumulative.


                                                        72
diagnosis of Petitioner and once again stated that, in his opinion, Petitioner was hallucinating

when he killed Robin. (Id. at 799). Dr. Bernstein described alcoholic hallucinosis as

“psychiatric manifestations of neurologic injury to the brain as the result of alcohol ingestion or

the chronic effect of alcohol use.” (Id. at 800; id. (“These are neurological events meaning that

you’ve done some type of damage to the brain through the ingestion of alcohol, which is

changing the brain in such a way that you hear these voices.”); id. at 801 (“It’s physical damage

to the brain, which results in these phenomen[a].”) According to Dr. Bernstein, Petitioner also

“suffered a significant head injury” at some point in the past six years as a result of playing

football. (Id. at 802). The area of Petitioner’s brain that likely was injured was the frontal and

temporal regions, which also would have been harmed by his chronic abuse of alcohol. (Id. at

802-06). Dr. Bernstein further testified that when Petitioner was having his problems in 1992

when he was 14 years old, he should have been placed “in a therapeutic environment” for up to

six months and treated with antidepressants, but he did not receive the treatment that he required

because he lacked the support he needed from his parents. (Id. at 813-16). He also discussed

how Petitioner’s parents’ alcohol abuse negatively affected his life. (Id. at 807-12).

       Dr. Bernstein’s testimony was relevant to several of the mitigating factors the defense

asked the jurors to find, i.e., that Petitioner was under the influence of extreme mental or

emotional disturbance when killed Robin; that his capacity to appreciate the criminality of his

conduct or to conform his conduct to the requirements of the law was substantially impaired; and

the catch-all factor, which a juror could find to be present upon evidence of neglect Petitioner

suffered during his childhood, his chronic alcohol abuse and his repeated attempts at treatment

and counseling. Dr. Bernstein’s testimony also bolstered, and gave context to, the testimony

given by the lay witnesses Petitioner presented at the sentencing hearing. The fact that not one



                                                 73
juror found even a single mitigating circumstance is evidence as to just how thoroughly and

successfully the prosecutor destroyed Dr. Bernstein’s credibility because he had not reviewed the

Britton and Little documents prior to diagnosing and forming his opinion of Petitioner.

       In order to establish prejudice at his capital sentencing hearing, all that Petitioner needs to

show is that, but for counsel’s deficient performance, it is reasonably likely that a single juror

would have voted for a life sentence. See, e.g., Mitchell II, 105 A.3d at 1283 (Petitioner had to

prove that there is a reasonable probability that he would have been able to prove at least one

mitigating circumstance by a preponderance of the evidence and that at least one juror would

have concluded that the mitigating circumstances outweighed the aggravating circumstances);

Blystone v. Horn, 664 F.3d 397, 427 (3d Cir. 2011) (prejudice can be shown if there is a

reasonable probability that one juror would not have sentenced the defendant to death); Jermyn

v. Horn, 266 F.3d 257, 309 (3d Cir. 2001) (same). Had counsel provided Dr. Bernstein with the

Britton and Little documents, it is reasonably probable that the defense would have provided his

testimony only at the sentencing hearing, and that at least one juror would have credited the

testimony given by him at that hearing and changed his or her assessment of Petitioner’s

mitigation case and voted for a life sentence. While the Dr. Bernstein’s sentencing-phase

testimony may not have swayed every juror, Petitioner need only show a reasonable probability

that one juror would have found death an inappropriate punishment. He has met his burden.


                              Cumulative Error at the Guilt Phase

       Finally, Petitioner contends in Claim XII that even if none of his guilt-phase ineffective

assistance of counsel claims (Claims I, II, III, VI and VII) individually are sufficiently

prejudicial to require relief, the cumulative prejudice incurred requires that he be granted relief.

The Pennsylvania Supreme Court denied this claim on the merits, holding:

                                                 74
        This Court has held that no number of failed ineffectiveness claims may
        collectively warrant relief if they fail to do so individually.” [Commonwealth v.
        Elliott, 80 A.3d 415, 450 (Pa. 2013)] (citation omitted). “However, we have
        clarified that this principle applies to claims that fail because of lack of merit or
        arguable merit. When the failure of individual claims is grounded in lack of
        prejudice, then the cumulative prejudice from those individual claims may
        properly be assessed.” Spotz, 610 Pa. at 146, 84 A.3d at 321 n. 22 (citations
        omitted).

        We have examined [Petitioner’s] claims, which we rejected solely because of his
        failure to prove prejudice. We are satisfied that the ineffectiveness claims at issue
        are so disparate that there is no cumulative prejudice warranting relief.


Mitchell II, 105 A.3d at 1292.

        Petitioner argues that the Pennsylvania Supreme Court’s adjudication of Claim XII was

an “unreasonable application of” Strickland under § 2254(d)(1). This Court need not evaluate

whether it was because, even under a de novo review, Petitioner is not entitled to relief on

Claim XII. As set forth above, much of the evidence that he relied upon to prove that he was

prejudiced as a result of trial counsel’s alleged deficient performance in Claims I and III was

found to be not credible by the PCRA court, and the Pennsylvania Supreme Court denied

Claim II on the grounds that Petitioner did not establish Strickland’s deficient performance

prong. As for Claims VI and VII, this Court has already conducted a de novo cumulative error

analysis on them and determined that, due to the strength of the evidence the Commonwealth

introduced at trial to prove to the jury that Petitioner acted with the specific intent to kill Robin,

he was not prejudiced by counsel’s deficient performance.

        Based upon the forgoing, Claim XII is denied. Jurists of reason would not find it

debatable that Petitioner is not entitled to habeas relief on Claim XII; therefore, a certificate of

appealability is denied.




                                                  75
F.     Conclusion and Order

       For the reasons explained herein, Petitioner is not entitled to guilt-phase relief, or a

certificate of appealability on any of his guilt-phase claims, but he has met his burden of

demonstrating that he is entitled to a new capital sentencing hearing. If the Commonwealth still

seeks the death penalty for Petitioner, it must conduct a new hearing to determine whether he

should receive a life or death sentence.

       Accordingly, it is hereby ORDERED that:

            1. Petitioner’s request for habeas corpus relief from his convictions is
               DENIED and a certificate of appealability is DENIED with respect to all
               guilt-phase claims;

            2. Petitioner’s request for habeas relief from his sentence of death is
               GRANTED;

            3. The execution of the writ of habeas corpus is STAYED for 120 days from
               the date of this Order, during which time the Commonwealth of
               Pennsylvania may conduct a new sentencing hearing; and,

            4. After 120 days, should the Commonwealth of Pennsylvania not conduct a
               new sentencing hearing, the writ shall issue and the Commonwealth shall
               sentence the Petitioner to life imprisonment without the possibility of
               parole.




Date: October 25, 2019                                s./ Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc:    All counsel of record via CM/ECF




                                                 76
